--------------------------------------------------------------------------------

Exhibit 10.3
 
ASSET PURCHASE AGREEMENT
 
between
 
Continental Commercial Products, LLC,
 
Centrex Plastics, LLC
 
T.R. Plastics, LLC
 
and
 
Terrence L. Reinhart


Dated as of April 7, 2015
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS



   
Page
     
I.
CERTAIN INTERPRETIVE MATTERS
1
1.1
Certain Interpretive Matters
1
II.
PURCHASE AND SALE; CLOSING
2
2.1
Acquired Assets
2
2.2
Excluded Assets
3
2.3
Assumed Liabilities
3
2.4
No Other Liabilities Assumed
4
2.5
Closing
4
2.6
Transaction Consideration
4
2.7
Closing Payments
4
2.8
[Reserved.]
4
2.9
[Reserved.]
4
2.10
Cabinet Payment
4
2.11
Allocation of the Transaction Consideration
6
2.12
Proceedings
7
2.13
Disclosure Schedule
7
III.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
7
3.1
Existence and Qualification
7
3.2
Authorization; Enforceability
7
3.3
Non-Contravention; Consents; Restrictive Documents
7
3.4
Capitalization
8
3.5
Financial Statements; Company's Books
8
3.6
No Undisclosed Liabilities
9
3.7
Interested Transactions
9
3.8
Tax Matters
9
3.9
Absence of Certain Changes
9
3.10
Contracts
11
3.11
Litigation
13
3.12
Compliance with Laws; Licenses
13
3.13
Properties; Sufficiency of Assets
13
3.14
Accounts Receivable; Accounts Payable
14
3.15
Inventories
14

 
-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 
Page
 
3.16
Intellectual Property
15
3.17
Environmental Matters
16
3.18
Plans and Material Documents
17
3.19
Interests in Counterparties and Others
18
3.20
Relationships; Employee Compensation
18
3.21
Other Employment Matters
19
3.22
Workers’ Compensation/OSHA
20
3.23
No Indebtedness
20
3.24
Customers and Suppliers
20
3.25
Warranties
20
3.26
Absence of Certain Business Practices
21
3.27
Products; Product Liability
21
3.28
Finders’ Fees
21
3.29
Solvency
21
3.30
Full Disclosure
21
IV.
REPRESENTATIONS AND WARRANTIES  OF THE PURCHASER
22
4.1
Organization
22
4.2
Authorization; Enforceability
22
4.3
Non‑Contravention
22
4.4
Finders’ Fees
22
V.
CERTAIN COVENANTS
22
5.1
No Liens
22
5.2
Further Assurances
23
5.3
Conduct of Business
23
5.4
Exclusive Dealing
23
5.5
Review of the Company
23
5.6
Reasonable Efforts
24
5.7
Employees of the Business
24
5.8
Consents; Procedures for Assets Not Transferable
26
5.9
Accounts Receivable
26
5.10
[Intentionally Omitted]
26
5.11
Litigation Cooperation
26
5.12
Restrictive Covenants
26
5.13
Distributions
26

 
-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 
Page
 
VI.
TAX MATTERS
27
6.1
Transfer Taxes
27
6.2
Tax Cooperation; Allocation of Taxes
27
VII.
CONDITIONS TO CLOSING
28
7.1
Conditions to Obligations of the Purchaser at the Closing
28
7.2
Conditions to Obligations of the Company and the Member
29
VIII.
SURVIVAL; INDEMNIFICATION
30
8.1
Survival
30
8.2
Indemnification by the Company
31
8.3
Indemnification by the Purchaser
32
8.4
Indemnification Procedures
33
8.5
Miscellaneous Indemnification Provisions
34
IX.
MISCELLANEOUS
35
9.1
Termination
35
9.2
Notices
35
9.3
Amendments and Waivers
36
9.4
Expenses
36
9.5
Successors and Assigns
36
9.6
Company’s Representative
36
9.7
Third Party Beneficiaries
37
9.8
Governing Law; Consent to Jurisdiction
37
9.9
WAIVER OF JURY TRIAL
38
9.10
Counterparts
38
9.11
Headings
38
9.12
Entire Agreement
38
9.13
Confidentiality
38
9.14
Severability
39
9.15
Press Release and Announcements
39

 
-iii-

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of April 7, 2015,
by and among Continental Commercial Products, LLC, a Delaware limited liability
company (the “Purchaser”), Centrex Plastics, LLC, an Ohio limited liability
company (“Centrex”), T.R. Plastics, LLC, an Ohio limited liability company (“TR
Plastics”, and together with Centrex, the “Company”), and Terrence L. Reinhart,
a resident of the State of Ohio (the “Member”).  The Purchaser, the Company and
the Member will individually be referred to as a “Party” and collectively as the
“Parties.”
 
A.                  Certain capitalized terms used but not defined elsewhere in
the text of this Agreement are defined in Annex I.
 
B.                 The Parties hereto desire to enter into this Agreement
pursuant to which the Purchaser will acquire from the Company, and the Company
will sell to the Purchaser, substantially all of the Company’s assets and
business operations related to, used in or necessary for the Business (as
defined below), and the Company, the Member and the Purchaser shall provide
certain representations, warranties and indemnities, upon the terms and subject
to the conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
I.  CERTAIN INTERPRETIVE MATTERS.
 
1.1                 Certain Interpretive Matters.
 
1.1.1        Unless the context requires otherwise, (a) the terms “including”
and “includes” mean “including or includes without limitation,” (b) reference
to, and the definition of, any document shall be deemed a reference to such
document as it may be amended, supplemented, revised, or modified, in writing,
from time to time but disregarding any amendment, supplement, replacement or
novation made in breach of this Agreement, (c) reference to any Law shall be
construed as a reference to such Law as re-enacted, redesignated, amended or
extended from time to time, (d) the information contained in the Schedules is
disclosed solely for the purposes of this Agreement, and no information
contained in any Schedule shall be deemed to be an admission by any party hereto
to any third Person of any matter whatsoever, including an admission of any
violation of any Laws or breach of any agreement, and (e) each of the Schedules
and the disclosures therein will apply and consist of disclosures only to the
corresponding section or subsection of this Agreement.
 
1.1.2           No provision of this Agreement will be interpreted in favor of,
or against, any of the Parties by reason of the extent to which any such Party
or its counsel participated in the drafting of this Agreement or by reason of
the extent to which any such provision is inconsistent with any prior draft of
this Agreement or any provision of this Agreement.
 
1.1.3           All references to the “knowledge of the Company” or to words of
similar import will be deemed to be references to the actual knowledge of the
Knowledge Persons, and such knowledge that would reasonably be expected to be
known by such Knowledge Persons in the ordinary and usual course of the
performance of their professional responsibility, in each case after due
inquiry, including (without limitation) of the other personnel and records of
each Company and their Affiliates.
 
-1-

--------------------------------------------------------------------------------



II.  PURCHASE AND SALE; CLOSING.
 
2.1                Acquired Assets.  Subject to the terms and conditions set
forth in this Agreement, at the Closing, the Company shall sell, convey, assign,
transfer and deliver to Purchaser, and Purchaser shall accept, purchase, acquire
and take assignment and delivery of, all right, title and interest in, to and
under all of the Company’s assets, business and goodwill of every kind and
description, personal, tangible and intangible, whether or not carried or
reflected on the books and records of the Company, wherever located and by
whomever possessed, relating to, used in, or necessary for, the Business
(collectively, the “Acquired Assets”) free and clear of all Liens (except for
Permitted Liens), except for the Excluded Assets.  The Acquired Assets include,
without limitation, the following:
 
(a)            all of the Inventories, all of which are set forth on Schedule
2.1(a);
 
(b)           all of Company’s right, title and interest under the Contracts
relating to, used in, or necessary for, the Business, each of which is set forth
on Schedule 2.1(b) (the “Assumed Contracts”), including, without limitation, any
right to receive the benefit of all obligations thereunder, and the right to
receive payment or goods and services thereunder, and to assert claims and take
other rightful actions in respect of breaches, defaults and other violations
thereunder;
 
(c)            all Licenses issued to or in the name of the Company relating to,
used in or necessary for the Business, to the extent transferrable;
 
(d)           all data and records relating to, used in or necessary for the
Business, including client and customer lists and records, referral sources,
research and development reports and records, production reports and records,
service and warranty records, equipment logs, operating guides and manuals,
financial and accounting records, creative materials, advertising materials,
promotional materials, studies, reports, correspondence, the Menards vendor
number and other similar documents and, subject to legal requirements, copies of
all personnel records;
 
(e)            all Intellectual Property Rights relating to, used in or
necessary for the Business, including trademarks, copyrights, trade names,
service marks, service names, patents and all registrations and pending
applications therefore, and all goodwill related thereto, all of which are set
forth on Schedule 2.1(e);
 
(f)             all other intangible property rights of the Company relating to,
used in or necessary for the Business;
 
(g)           all computer equipment and devices, furniture, fixtures,
equipment, machinery, tools, office equipment, supplies and other tangible
personal property relating to, used in or necessary for the Business, all of
which are set forth on Schedule 2.1(g);
 
(h)           all of the Accounts Receivable set forth on Schedule 2.1(h)
hereto;
 
(i)              all rights of the Company relating to deposits and prepaid
expenses, claims for refunds and rights to offset in respect thereof that are
not excluded under Section 2.2 and that relate to, are used in or are necessary
for the Business;
 
(j)             all claims of the Company against third parties relating to the
Acquired Assets, whether choate or inchoate, known or unknown, contingent or
noncontingent, all of which are set forth on Schedule 2.1(j);
 
-2-

--------------------------------------------------------------------------------

(k)            all customer and supplier relationships of the Company relating
to, used in or necessary for the Business; and
 
(l)             all of the Company’s other assets, goodwill and rights of every
kind, nature and description (whether tangible or intangible, wherever located
and whether or not reflected on the books and records of the Company) relating
to, used in or necessary for the Business.
 
Notwithstanding the foregoing, the transfer of Acquired Assets pursuant to this
Agreement shall not include the assumption of any liability related to the
Acquired Assets unless the Purchaser expressly assumes that liability pursuant
to Section 2.3.


2.2                 Excluded Assets.  The following assets of the Company
(collectively, the “Excluded Assets”) shall be retained by the Company, and are
not part of the sale and purchase contemplated hereunder, and not being sold or
assigned to the Purchaser hereunder:
 
(a)            all assets, properties, rights, interests, other intangible
rights, claims and causes of action not relating to, used in or necessary for
the Business;
 
(b)           the Company Real Property;
 
(c)            any equity interest in the Company, all minute books, equity
transfer books, and other documents relating to the organization, maintenance,
capitalization, and existence of the Company as a limited liability company;
 
(d)           all claims and rights of the Company under this Agreement and any
Ancillary Agreement and the transactions contemplated hereby or thereby;
 
(e)            all Tax Returns of the Company and related work papers and
correspondence;
 
(f)             all rights and interests of the Company under all leases,
licenses, Contracts, and other agreements that are not Assumed Contracts;
 
(g)           all rights to claims, demands, lawsuits, judgments, and causes of
action of any nature (including cross claims, counterclaims, contribution
claims, and indemnification claims) and all rights of set-off, affirmative
defenses, and rights of indemnification against any claims that are instituted
against the Company (and not against the Purchaser or any of its Affiliates) by
third parties relating to the Excluded Assets or Retained Liabilities;
 
(h)           all other assets, properties, rights, interests, other intangible
rights, claims and causes of action arising out of or relating to the Excluded
Assets or Retained Liabilities;
 
(i)             all cash, cash equivalents, certificates of deposit, commercial
paper, letter of credit, and marketable securities owned by the Company; and
 
(j)             such other assets of the Company specifically listed on Schedule
2.2(j) of the Disclosure Schedule attached hereto.
 
2.3                 Assumed Liabilities.  The Purchaser shall assume the
Accounts Payable listed on Schedule 2.3 to the extent that their value equals
the combined value of the Accounts Receivable plus the Inventory. As part of the
consideration for the Acquired Assets, subject to Section 2.4, from and after
the Closing, the Parties acknowledge and agree that the Purchaser shall assume
and agree to pay, perform and discharge the obligations of the Company which
accrue after the Closing Date with respect to (i) all liabilities set forth on
Schedule 2.3, (ii) all obligations of the Company under the Assumed Contracts,
but only to the extent such liability (A) arises after the Closing, (B) does not
arise from any breach by the Company of any such Assumed Contract, (C) is not
required to be performed on or prior to the Closing Date, and (D) does not arise
from or relate to any event, circumstance or condition occurring or existing on
or prior to the Closing that, with or without notice or lapse of time, would
constitute or result in a breach of such Assumed Contract; (iii) all obligations
under the Licenses, in each case to the extent legally assigned to the
Purchaser; and (iv) any other obligations arising out of or relating to the
operation of the Business or the ownership or operation of the Acquired Assets
after the Closing Date (collectively, the “Assumed Liabilities”).
 
-3-

--------------------------------------------------------------------------------

2.4                No Other Liabilities Assumed.  Notwithstanding anything in
this Agreement to the contrary (i) Purchaser shall not assume, and in no event
shall be deemed to have assumed, any liability of the Company whatsoever
(collectively, the “Retained Liabilities”), other than as specifically set forth
in Section 2.3, and (ii) the obligations of the Company pursuant to this section
shall survive the Closing Date and the transactions contemplated by this
Agreement.  To the extent the Purchaser pays or satisfies any Retained
Liabilities, the Company shall reimburse the Purchaser promptly upon request and
shall indemnify the Purchaser for any costs associated with such payment or
satisfaction.
 
2.5                 Closing.  The closing (the “Closing”) of the transactions
contemplated by this Agreement will take place at the offices of DLA Piper LLP
(US), 1201 West Peachtree Street, Atlanta, GA 30309 at 10:00 A.M. Eastern Time
or via electronic exchange, on the second Business Day, following the
satisfaction or waiver of the conditions to the obligations of the Parties set
forth in Article VII, or on such other date and at such other place agreed to by
the Purchaser and the Company (the date on which the Closing occurs is referred
to in this Agreement as the “Closing Date”).
 
2.6                Transaction Consideration.  On the terms and subject to the
conditions set forth in this Agreement, at the Closing, (a) the Company will
transfer, assign and surrender to the Purchaser all of the Acquired Assets, (b)
the Purchaser will assume all of the Assumed Liabilities, and (c) the Purchaser
shall pay to the Company Twenty-Three Million Eight Hundred Fifty-Five Thousand
Two Hundred Dollars ($23,855,200.00), the “Transaction Consideration”).
 
2.7                 Closing Payments.  At the Closing, the Purchaser shall pay
the Transaction Consideration as follows (the “Closing Payments”):
 
(a)            the Escrow Amount deposited by wire transfer of immediately
available funds into the Escrow Account established pursuant to the terms of the
Escrow Agreement; and
 
(b)           the balance to the Company in cash by wire transfer of immediately
available funds to an account designated in writing to the Purchaser by the
Company prior to the Closing.
 
2.8                 [Reserved.]
 
2.9                 [Reserved.]
 
2.10              Cabinet Payment.
 
 2.10.1       Cabinet Payment.  The Company currently produces a cabinet line of
products in its Findlay, Ohio facility and a tote line of products in its
Tiffin, Ohio facility. The tote line will be moved to the Findlay facility and
the cabinet line will be moved to the Tiffin facility on or before July 1, 2015.
The Company will be eligible to receive additional consideration as set forth
below (“Cabinet Payment”) based on $2.3 million plus 22% of the average amount
by which the Cabinet Line Sales recognized by the Purchaser over two (2) years
following July 1, 2015 exceeds the Baseline Sales.  The Cabinet Payment will be
established as follows:
 
-4-

--------------------------------------------------------------------------------

(a)            2.5 times the product of (A) the amount by which Cabinet Line
Sales for the twelve (12) months following July 1, 2015 exceeds the Baseline
Sales, times (B) 22%;
 
(b)            2.5 times the product of (A) amount by which the Cabinet Line
Sales for the second twelve (12) months following July 1, 2015 exceeds the
Baseline Sales, times (B) 22%; and
 
(c)            the average of (a) and (b) above, plus $2.3 million.
 
2.10.2        Cabinet Payment Statement.  Purchaser, following July 1, 2015,
shall provide to the Company a monthly report on the cabinet line production and
shipments. Within sixty (60) days after each of the two following twelve (12)
month periods thereafter, Purchaser shall deliver to the Company’s
Representative a statement setting forth the amount of the Cabinet Line Sales
for that period (each, a “Statement”).  The Statement shall be prepared in
accordance with the definition of Cabinet Line Sales.  For purposes of complying
with the terms set forth in this Section 2.10, each Party shall cooperate with
and make available to the other Parties, their respective Representatives, and
the Chicago office of BDO Seidman or, if such firm declines the representation,
a nationally recognized accounting firm mutually agreed on by the Company’s
Representative and the Purchaser (the accounting firm ultimately chosen, the 
(“Accounting Referee”), all information, records, data and working papers, and
shall permit access to its facilities and personnel, as may be reasonably
required in connection with the preparation and analysis of each Statement and
the resolution of any disputes thereunder.
 
2.10.3        Statement Review.  If the Company’s Representative believes that a
Statement is inaccurate or was not properly prepared in accordance with Section
2.10.2, the Company’s Representative shall so notify the Purchaser no later than
fourteen (14) days after the Company’s Representative’s receipt thereof, setting
forth in such notice its objections to such Statement with particularity and the
specific changes which the Company’s Representative claims are required to be
made in order to conform such Statement to the terms of Section 2.10.2.
 
2.10.4        Statement Dispute Resolution.  If the Company’s Representative
timely notifies the Purchaser of an objection to a Statement in accordance with
Section 2.10.3, the Purchaser and the Company’s Representative shall negotiate
in good faith in an effort to resolve any dispute.  If the Parties are unable to
resolve such dispute through good faith negotiations within fifteen (15) days
after the Company’s Representative delivery of such notice of objection, then
the Company’s Representative and the Purchaser shall mutually engage and submit
such dispute to, and the same shall be finally resolved in accordance with the
provisions of this Agreement by, the Accounting Referee.  The Accounting Referee
shall determine and report in writing to the Company’s Representative and the
Purchaser as to the resolution of all disputed matters and the effect of such
determinations on such Statement within thirty (30) days after such submission
or such longer period as the Accounting Referee may reasonably require, and such
determinations shall be final, binding and conclusive on the Parties and upon
which a judgment may be entered by a court of competent jurisdiction.  The fees
and disbursements of the Accounting Referee shall be borne by the Party (i.e.,
the Company, on the one hand, and the Purchaser, on the other hand) that
assigned amounts to items in dispute that were, on a net basis, furthest in
amount from the amount finally determined by the Accounting Referee.
 
2.10.5        Final Statement.  The final amount owed by Purchaser to the
Company shall become final, binding and conclusive on the Parties for all
purposes of this Agreement and upon which a judgment may be entered by a court
of competent jurisdiction, upon the earliest to occur of the following (the
“Final Statement”):
 
-5-

--------------------------------------------------------------------------------

(a)            the mutual acceptance by the Company’s Representative and the
Purchaser of both Statements, with such changes thereto, if any, as may be
proposed by the Company’s Representative and consented to by the Purchaser;
 
(b)            the expiration of fourteen (14) days after the Company’s receipt
of both Statements, without timely written objection by the Company in
accordance with Section 2.10.3; or
 
(c)            the delivery to the Company’s Representative and the Purchaser by
the Accounting Referee of the report of its determination of all disputed
matters with respect to both Statements submitted to the Accounting Referee
pursuant to Section 2.10.4.
 
2.10.6        Payment of Cabinet Payments.  Cabinet Payments, if earned, shall
be paid by Purchaser to the Company in the following manner:
 
(a)            payments shall be established as set forth in (b), (c), and (d)
below and be amortized over three (3) years and paid quarterly (every three (3)
months);
 
(b)           the first payments will commence no later than forty-five (45)
days after the end of the first twelve (12) months following July 1, 2015, and
shall be based on the calculation set forth in Section 2.10.1(a) plus
$766,666.66;
 
(c)            payment owed at the end of the second twelve (12) month period
following July 1, 2015 will be established at the end of the second twelve (12)
month period based on the calculation set forth in Section 2.10.1(b) plus
$766,666.66; and
 
(d)           at the end of the second twelve (12) month period an average will
be determined based on the two twelve (12) month periods and the calculation set
forth in Section 2.10.1(c), which shall represent the total Cabinet Payment (the
Purchaser shall receive credit for Cabinet Payments previously made).  For
purposes of clarification, in no event shall the aggregate Cabinet Payments be
less than $2,300,000.
 
The Purchaser shall not be required to pay, and the Company shall not be
entitled to receive, any Cabinet Payment if the Cabinet Payment owed is less
than zero.  If the Purchaser paid the Company in accordance with this Section
2.10.6 and the actual aggregate Cabinet Payment owed is less than the amount
paid by the Purchaser for Cabinet Payments, the Company shall, no later than
three (3) Business Days after the Final Statement for the Cabinet Payment is
calculated, pay to the Purchaser the amount the Purchaser paid the Company in
excess of the amount owed.  For Tax purposes, any payment under Section 2.10
shall be treated as an adjustment to the Transaction Consideration.
 
2.11             Allocation of the Transaction Consideration.  After the
Closing, each of the Parties agrees to cooperate in the preparation of a
schedule reflecting the allocation of the Transaction Consideration for the
Acquired Assets as set forth on Schedule 2.11.  Such allocation is intended to
comply with the requirements of Section 1060 of the Code.  The Company and the
Purchaser hereby covenant and agree to cooperate in the preparation and filing
of an IRS Form 8594 with its Tax Returns consistent with such allocation.  The
Parties shall treat and report the transaction contemplated by this Agreement in
all respects consistently for purposes of any Tax, including the calculation of
gain, loss and basis with reference to the allocation made pursuant to this
Section 2.11.  The Parties shall not take any action or position inconsistent
with the obligations set forth in this Agreement.
 
-6-

--------------------------------------------------------------------------------

2.12              Proceedings.  Except as otherwise specifically provided for
herein, all proceedings that will be taken and all documents that will be
executed and delivered by the Parties on the Closing Date will be deemed to have
been taken and executed simultaneously, and no proceeding will be deemed taken
nor any document executed and delivered until all such proceedings have been
taken, and all such documents have been executed and delivered.
 
2.13            Disclosure Schedule.  The Company has prepared and delivered to
the Purchaser, as of the date of this Agreement, a disclosure schedule (the
“Disclosure Schedule”), setting forth, among other things, certain information
that, to the extent and as provided in this Agreement or the Disclosure
Schedule, qualifies certain representations and warranties of the Company made
in this Agreement in accordance with the terms of this Agreement, including
Section 1.1.1(d) and (e).
 
III.  REPRESENTATIONS AND WARRANTIES
OF THE COMPANY
 
The Company and the Member, jointly and severally, represent and warrant to the
Purchaser as follows:
 
3.1                 Existence and Qualification.  The Company is a limited
liability company duly formed, validly existing and in good standing under the
Laws of the State of Ohio.  The Company has the requisite corporate power and
authority and all Licenses, consents, and approvals required to carry on the
Business as presently conducted.  The Company is duly qualified or licensed to
conduct business as a foreign entity and is in good standing in each
jurisdiction where such qualification is required.  The Company is not in
violation of any provision of its governing or Organizational Documents.
 
3.2               Authorization; Enforceability.  The Company has the requisite
limited liability company power and authority to execute, deliver, and perform
its obligations under this Agreement and each Ancillary Agreement to which the
Company or the Member is or will be a party.  This Agreement and each Ancillary
Agreement to which the Company is or will be a party has been duly authorized,
executed and delivered by the Company or the Member, respectively.  This
Agreement and each Ancillary Agreement to which the Company or the Member is or
will be a party has been or will be duly authorized, executed and delivered by
the Company or the Member, respectively, and once executed, will constitute, a
legal, valid and binding agreement of the Company or the Member, respectively,
enforceable against the Company or the Member, respectively, in accordance with
their respective terms.
 
3.3                 Non-Contravention; Consents; Restrictive Documents.
 
3.3.1            Except as disclosed on Schedule 3.3.1, the execution, delivery
and performance by the Company and the Member of this Agreement and each of the
Ancillary Agreements to which they are, as contemplated by this Agreement, to
become a party, did not and will not (a) violate the governing or Organizational
Documents of the Company, (b) violate any applicable Law or Order, (c) require
any filing with or permit, consent, or approval of, or require the giving of any
notice to, any court or other Person (including filings, consents, or approvals
required under any Licenses of the Company or any Licenses, leases, franchises,
contracts, or other agreements to which the Company or the Member is or will be
a party), (d) result in a violation or breach of, conflict with, constitute
(with or without due notice or lapse of time or both) a default under, or give
rise to any right of termination, cancellation, or acceleration of any right or
obligation of, the Company, or to a loss of any benefit to which the Company is
entitled, under any agreement or other instrument binding upon or providing
rights to the Company, or any License, or other similar authorization held by
the Company, or (e) result in the creation or imposition of any Lien (other than
Permitted Liens) on any Acquired Asset or other asset of the Company.
 
-7-

--------------------------------------------------------------------------------

3.3.2            Except as disclosed on Schedule 3.3.2, the Company is not
subject to, or a party to, any charter, bylaw, mortgage, Lien, lease, License,
instrument, Law, Order, or any other restriction of any kind or character, that
(a) has had or would reasonably be expected to have a Material Adverse Effect,
(b) would prevent the consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements or compliance by the Company with the
terms, conditions and provisions of this Agreement and the Ancillary Agreements
to which the Company is, as contemplated by this Agreement, to become a party,
or the continued operation of the Business after the date of this Agreement or
the Closing Date on substantially the same basis as historically operated or (c)
would restrict the ability of the Company to acquire any property or assets,
market, sell, or otherwise distribute products or merchandise, or provide its
services or conduct the Business in any area.
 
3.4                 Capitalization.
 
3.4.1          The authorized and outstanding membership interests (“Membership
Interests”) of the Company are duly authorized, validly issued and fully paid
and are lawfully owned of record and beneficially held by the Member in such
amounts as disclosed on Schedule 3.4.1, free and clear of any Liens.  Except as
disclosed on Schedule 3.4.1, the Membership Interests are not subject to any
voting trust agreement or other contract, agreement, arrangement, commitment,
option, proxy, pledge, or understanding, including any contract restricting or
otherwise relating to the ownership, voting rights, distribution rights, or
disposition thereof.
 
3.4.2          The Company has no Subsidiaries and does not own, directly or
indirectly, any capital stock, membership interests, or other securities of any
Person.
 
3.5                 Financial Statements; Company’s Books.
 
3.5.1          The Company has delivered to the Purchaser the Financial
Statements, copies of which are attached as Schedule 3.5.1.  The Financial
Statements (i) have been prepared in accordance with GAAP, (ii) are correct and
complete in all material respects, (iii) reflect the consistent application of
accounting principles throughout the periods involved, (iv) except where
inconsistent with GAAP, have been prepared using the same accounting principles
and practices as the Company has used historically, (v) are derived from and
accurately reflect the books and records (including the general ledgers) of the
Company, and (vi) other than adjustments made in the Ordinary Course which are
not reflected on any Financial Statements that have not been audited, fairly
present the consolidated financial position of the Company at the dates thereof
and the results of the operations and cash flows of the Company for the periods
indicated.  Except as disclosed on Schedule 3.5.1, no financial statements of
any Person other than the Company is required by GAAP to be included in the
financial statements of the Company.  The Company has also made available to the
Purchaser true and complete copies of material letters and similar written
correspondence of any kind from the Company’s accountants to the Company during
the thirty-six (36) months preceding the execution of this Agreement, together
with true and complete copies of all responses thereto.
 
3.5.2          The books of account and other financial records of the Business
have been made available to the Purchaser and are complete and correct and
represent actual, bona fide transactions and have been maintained in accordance
with applicable legal and accounting requirements and sound business practices. 
The Company has never identified or been made aware of any fraud that involves
the Business, its management or other employees or any claim or allegation
regarding any of the foregoing, and the Company has not received any written
notice from its independent accountants regarding any of the foregoing.
 
-8-

--------------------------------------------------------------------------------

3.6                 No Undisclosed Liabilities.  There are no liabilities or
obligations of the Company related to the Business or facts or circumstances
that could give rise to liabilities of the Company related to the Business,
whether known or unknown, accrued, contingent, absolute, determined,
determinable, or otherwise, whether due or to become due (collectively
“Liabilities”), other than (a) Liabilities specifically disclosed on Schedule
3.6, (b) immaterial Liabilities incurred in the Ordinary Course, and (c) other
Liabilities for legal, accounting and other professional expenses incurred in
connection with the transactions contemplated by this Agreement.
 
3.7                Interested Transactions.  Schedule 3.7 contains a complete
list of (i) all amounts and obligations owed between any director, officer,
employee, Member or any of their Affiliates, on the one hand, and the Company,
on the other hand, and (ii) transactions and services provided since December
31, 2011 between any director, officer, employee, Member or any of their
Affiliates, on the one hand, and the Company, on the other hand, that relate to
the Business.  Except as disclosed on Schedule 3.7, since December 31, 2014,
there has not been any accrual of liability or incurrence of an obligation by
the Company to the Member or any of its Affiliates or between the Company and
the Member or any of its Affiliates or any action taken (other than this
Agreement) or any payment of dividends or other payments of cash or property by
the Company to the Member or any of its Affiliates, or the incurrence of any
legal or financial obligation to any such Person.
 
3.8                Tax Matters.
 
3.8.1           All Tax Returns required to be filed by the Company have been
duly and timely filed.  The Company has paid all Taxes due (whether or not shown
as due and owing on such Tax Returns) as of the Closing.  The Company is not
currently the beneficiary of any extension of time within which to file any Tax
Return. Any unpaid Taxes of the Company with respect to the Acquired Assets did
not, as of December 31, 2014, exceed the accruals and reserves for Taxes set
forth on the Balance Sheet.
 
3.8.2          There are no Tax claims, audits or proceedings pending or, to the
knowledge of Company, threatened against the Company.  There are no rulings,
subpoenas or requests for information pending with respect to the Company with
any Governmental Authority.  There are not currently in force any waivers or
agreements binding upon the Company for the extension of time for the assessment
or payment of any Tax.
 
3.8.3          The Company has properly withheld and/or paid all Taxes required
to have been withheld and/or paid in connection with amounts paid or owing to
the Member, employee, creditor, independent contractor, or other third party. 
Each Person providing services to the Company has been properly classified as an
employee or independent contractor, as the case may be, for all Tax purposes and
with respect to all Plans.
 
3.8.4          All material elections with respect to Taxes affecting the
Company have been disclosed to the Purchaser.
 
3.8.5          There are no Liens for Taxes upon any of the Acquired Assets of
the Company, other than Permitted Liens.
 
3.9                Absence of Certain Changes.  Except as disclosed on Schedule
3.9 or as contemplated by this Agreement, the Company has conducted its business
in the Ordinary Course and has not:
 
(a)            amended or modified its governing or Organizational Documents;
 
-9-

--------------------------------------------------------------------------------

(b)           (i) outside the Ordinary Course, changed any salaries or other
compensation of, or paid any bonuses to, any director, manager, officer, or
Business Employee, as applicable, or entered into any employment, severance, or
similar agreement with any director, manager, officer, or Business Employee,
(ii) granted or paid any severance or termination pay to any former officer,
director, manager, or employee of the Company used in the Business, or (iii)
adopted, amended or increased any benefits under any profit sharing, bonus,
deferred compensation, savings, insurance, pension, retirement, or other Plan or
policy;
 
(c)           outside the Ordinary Course, entered into, modified, amended,
extended or terminated, or waived, released, or assigned any rights or claims
under, any Material Contract or materially changed any business practice;
 
(d)           with respect to any Acquired Asset, incurred, assumed, or
guaranteed any Indebtedness or granted any Lien other than a Permitted Lien;
 
(e)            made any material change in financial or Tax accounting methods
or practices, except as required by an applicable Law or GAAP, or made, changed,
revoked or modified any material Tax election;
 
(f)            directly or indirectly sold, leased, licensed, abandoned,
mortgaged or otherwise encumbered or subjected to any Lien (other than a
Permitted Lien) or otherwise disposed in whole or in part any of its material
properties, assets or rights or any interest therein except in the Ordinary
Course;
 
(g)           (i) written-off as uncollectible any notes or Accounts Receivable
except write-offs in the Ordinary Course charged to reserves, (ii) written-off,
written-up, or written-down any other material asset of the Company, or (iii)
altered the customary time periods for collection of Accounts Receivable or
payments of Accounts Payable;
 
(h)            with respect to the Business, paid, discharged, settled, or
satisfied any claims, liabilities, or obligations (absolute, accrued, asserted
or unasserted, contingent or otherwise) or any action for Damages, in each case
in excess of $25,000 individually or $50,000 in the aggregate, or commenced any
lawsuit related to the Business for Damages in excess of $25,000 individually or
$50,000 in the aggregate, other than the payment, discharge, or satisfaction of
liabilities incurred in the Ordinary Course;
 
(i)            with respect to the Business (i) entered into any compromise or
settlement of, or taken any other action with respect to, any litigation,
action, suit, claim, proceeding, or investigation, or (ii) waived, canceled,
sold, or otherwise disposed of, for less than the face amount thereof, any claim
or right it has against others;
 
(j)             incurred or committed to incur any capital expenditure or
authorization or commitment with respect thereto relating to the Business;
 
(k)            caused or suffered any material damage, destruction, or other
casualty loss (whether or not covered by insurance) affecting the Business or
the Acquired Assets;
 
(l)             suffered any adverse change in its business, operations, or
financial condition or become aware of any event which may result in any such
adverse change;
 
-10-

--------------------------------------------------------------------------------

(m)          directly or indirectly acquired or agreed to acquire any assets
that are material to the Business; or
 
(n)           committed, agreed to, or contracted to do any of the foregoing.
 
3.10              Contracts.
 
3.10.1        Except (i) for this Agreement and the Ancillary Agreements, (ii)
as disclosed on Schedule 3.10.1, and (iii) for any oral agreements that were
entered into in the Ordinary Course in connection with the employment of
Business Employees and contractors of the Company that provide services to or on
behalf of the Business (which oral agreements are terminable by the Company at
will without the payment of any severance, penalty or other amount), the Company
is not a party to or bound by any of the following agreements (whether written
or oral):
 
(a)            any partnership, joint venture, or other similar Contract or
arrangement relating to, used in or necessary for the Business, or any Contract
relating to the acquisition or disposition of the Business (whether by merger,
sale of stock, sale of assets, or otherwise);
 
(b)           any Contract relating to Indebtedness (in any case, whether
incurred, assumed, guaranteed, or secured by any Acquired Asset);
 
(c)           any Contract that limits the Company or the Business from
marketing, selling, or otherwise distributing or providing any products or
services of the Business in any geographic area, or from competing in any line
of business or geographic area or with any Person;
 
(d)           any Contract or arrangement relating to, used in, or necessary
for, the Business with (i) the Member or any of its Affiliates, (ii) any Person
directly or indirectly owning, controlling, or holding with power to vote, five
percent (5%) or more of the outstanding voting securities of the Member’s
Affiliates, (iii) any Person five percent (5%) or more of whose outstanding
voting securities are directly or indirectly owned, controlled, or held with
power to vote by the Member or any of its Affiliates or (iv) any director,
manager or officer of the Company or with any “associate” or the Member of the
“immediate family” (as such terms are respectively defined in Rules 12b-2 and
16a-1 of the Exchange Act) of any such director, manager or officer;
 
(e)           any management service, consulting, or any other similar type of
Contract relating to, used in or necessary for the Business;
 
(f)            any warranty, guaranty, or other similar undertaking with respect
to a contractual performance extended by the Company relating to, used in or
necessary for the Business other than in the Ordinary Course;
 
(g)           any employment, deferred compensation, severance, bonus,
retirement, or other similar Contract or plan relating to, used in or necessary
for the Business;
 
(h)           any Contract relating to, used in or necessary for the Business
involving payments by or to the Company of more than $10,000 in any 12-month
period;
 
(i)             any Contract under which another party thereto is one of the ten
(10) largest customers, if any, and ten (10) largest suppliers, of the Business,
as measured by the dollar amount of sales or purchases thereby during the fiscal
year ended immediately prior to the date of this Agreement;
 
-11-

--------------------------------------------------------------------------------

(j)             any Contract with any agency, dealer, sales representative, or
distributor for the marketing, selling and distribution of the products and
services of the Business;
 
(k)            any material license or similar Contract relating to, used in or
necessary for the Business;
 
(l)             any Contract, the termination of which or the failure of which
to be renewed, would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;
 
(m)          any leases of Company Real Property or material personal property
relating to, used in or necessary for the Business;
 
(n)           any Contract related to the Business with any labor organization;
 
(o)           any Contract or commitment providing for payments based in any
manner upon the sales, purchases, receipts, income or profits of the Business;
 
(p)           any Contract that would prevent consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements, compliance by the
Member with the terms, conditions, and provisions of this Agreement and the
Ancillary Agreements (to which the Member is or will be a party), or the
continued operation of the Business after the date of this Agreement or the
Closing Date on substantially the same basis as historically operated;
 
(q)           any Contract relating to, used in or necessary for the Business
pursuant to which the Company (i) is granted or obtains or agrees to obtain any
right to use any material Intellectual Property Right (other than standard form
Contracts granting rights to use readily available shrink wrap or click wrap
software), (ii) is restricted in its right to use or register any Intellectual
Property Rights, or (iii) permits or agrees to permit any other Person to use,
enforce, or register any Company owned, used, or held, Intellectual Property
Rights, including any license agreements, coexistence agreements, and covenants
not to sue related to such Intellectual Property Rights;
 
(r)             any Contract that provides any customer of the Business with
pricing, discounts or benefits that change based on the pricing, discounts or
benefits offered to other customers of the Business, including, without
limitation, contracts containing what are generally referred to as “most favored
nation” provisions; or
 
(s)            any other Contract relating to, used in or necessary for the
Business not made in the Ordinary Course.
 
3.10.2        Each Contract disclosed on Schedule 2.1(b) (Assumed Contracts) and
Schedule 3.10.1 or any other schedule to this Agreement or required to be
disclosed thereon (each a “Material Contract”) is a valid and binding Contract
of the Company and, to the Company’s knowledge, is in full force and effect and
not subject to any claims, charges, setoffs or defenses, and neither the Company
nor any of its Affiliates nor, any other party thereto, is in default or breach
under the terms of any such Material Contract.  There is no event, occurrence,
condition, or act (including the consummation of the transactions contemplated
by this Agreement and the Ancillary Agreements) that, with the giving of notice
or the passage of time, could become a default or event of default under any
such Material Contract by any of the parties thereto.  The Company has delivered
to the Purchaser true and complete copies of each written Material Contract and
true and complete summaries of all oral Material Contracts (other than any oral
Contracts that were entered into in the Ordinary Course in connection with the
employment of the Company’s employees and are terminable by the Company at will
without the payment of any severance, penalty or other amount).  Since December
31, 2012, the Company has not received any notice (a) alleging breach of any
Material Contract, (b) terminating or threatening to terminate any Material
Contract or (c) of intent not to renew a Material Contract.
 
-12-

--------------------------------------------------------------------------------

3.11             Litigation.  Except as disclosed on Schedule 3.11, there is no
action, suit, investigation, arbitration, or administrative or other proceeding
pending or threatened against the Company or the Member relating to or otherwise
affecting the Business or any of the Acquired Assets, and to the knowledge of
the Company, no event has occurred or circumstance exists that may give rise to
or serve as a basis for any of the foregoing.  The Company has delivered to the
Purchaser true, correct and complete copies of all pleadings, correspondence and
other documents relating to each proceeding disclosed on Schedule 3.11 and each
settlement or similar agreement entered into by the Company or the Member (i)
during the three (3) year period prior to the date of this Agreement or (ii)
with respect to which any material obligation of any party thereto is
outstanding as of the date of this Agreement.  Neither the Company, the Member,
nor the Business is subject to or bound by any Order that would prevent or
otherwise interfere with the ability of the Company or the Member to consummate
the transactions contemplated by this Agreement or that would otherwise affect
the Business or any of the Acquired Assets.  None of the items described in
Schedule 3.11, singly or in the aggregate, if pursued and/or resulting in a
judgment or decision against the Company, would have a Material Adverse Effect
or would result in the creation of a material Liability against the Company or
the Member.
 
3.12              Compliance with Laws; Licenses.
 
3.12.1        Except as disclosed on Schedule 3.12.1, the Company is not and has
not been in violation of any applicable Law or Order, nor does the Company have
knowledge of the issuance or proposed issuance of, any notice by any
Governmental Authority of any violation or any alleged violation of any Law or
Order relating to the Business.
 
3.12.2        Schedule 3.12.2 sets forth a list of each License held by the
Company or issued and held in respect of the Company, or required to be so
issued and held, to carry on the Business as currently conducted.  Except as
disclosed on Schedule 3.12.2, each License disclosed on Schedule 3.12.2 is held
by the Company and is valid and in full force and effect and will not be
terminated or impaired (or become terminated or impaired) as a result of the
transactions contemplated by this Agreement or any Ancillary Agreement.  The
Company is not in default under, and no condition exists that with notice or
lapse of time or both would constitute a default or violation under, any License
held by the Company.
 
3.13              Properties; Sufficiency of Assets.
 
3.13.1        The Company does not own and has not owned any Company Real
Property relating to, used in or necessary for the Business except as set forth
on Schedule 3.13.1 (the “Owned Real Property”).  Schedule 3.13.1 sets forth a
list of all Company Real Property leased or otherwise used by the Company in
connection with the Business (the “Leased Real Property”).  All leases of Leased
Real Property are valid, binding, and enforceable in accordance with their
respective terms against the Company and against each other party thereto, and
the Company is a tenant or possessor in good standing thereunder and all rents
currently due under such leases have been paid.  There does not exist under any
such lease any default or any event which with notice or lapse of time or both
would constitute a default.  The Company is in peaceful and undisturbed
possession of the space and/or estate under each lease of which it is a tenant
and has good and valid rights of ingress and egress to and from all such Leased
Real Property and to the public street systems for all usual street, road and
utility purposes.  Neither the Company nor has the Member received any notice of
any appropriation, condemnation, or like proceeding, or of any violation of any
applicable zoning Law or Order relating to or affecting the Leased Real
Property, and to the knowledge of the Company, no such proceeding has been
threatened or commenced.
-13-

--------------------------------------------------------------------------------

3.13.2        Schedule 3.13.2 sets forth a list of all tangible personal
property (including equipment) necessary for the conduct of the Business and
indicates whether each item of tangible personal property is owned or leased. 
The Acquired Assets constitute all of the assets relating to, used in or
necessary for, the Business and are sufficient to conduct the Business as
presently conducted.  The Company has good and marketable title to all of the
Acquired Assets, in each case, free and clear of all Liens except for Permitted
Liens.  Except pursuant to this Agreement, the Company is not a party to any
contract or obligation whereby there has been granted to any Person an absolute
or contingent right to purchase, obtain or acquire any rights in any of the
assets, properties or operations of the Company.  All tangible personal property
owned or leased by the Company and set forth on Schedule 3.13.2 is in good
operating condition and state of repair, subject only to ordinary wear and tear
which is not such as to affect adversely the operation of the Business as
presently conducted.  The Company Real Property to be leased to the Purchaser
pursuant to the Real Property Lease (including, without limitation, all water,
gas, electrical, and HVAC systems) is in good repair and operating condition in
all material respects in light of the age and use thereof, ordinary wear and
tear excepted, and constitutes all real property, buildings and other
improvements necessary for the Company to conduct the Business as currently
conducted.  To the knowledge of the Company, no person or improvement is
encroaching upon any of the Company Real Property, and none of the activities of
the Company on the Company Real Property or any of the improvements thereon are
encroaching upon the property of others or easements or rights‑of‑way in favor
of others.
 
3.14             Accounts Receivable; Accounts Payable.
 
3.14.1        The Accounts Receivable outstanding on the date hereof do, and the
Accounts Receivable outstanding on the Closing Date will, represent sales
actually made or services actually performed or to be performed in the Ordinary
Course in bona fide, arms‑length transactions completed in accordance with the
terms and provisions contained in any documents relating thereto and in
compliance with applicable Laws.  Unless paid prior to the Closing Date, the
Accounts Receivable are or will be as of the Closing Date current and
collectible net of the respective reserves.  All Accounts Receivables have been
fully collected or may be fully collected without offset or counterclaim, in the
aggregate face amounts thereof.  The Company’s reserves for Accounts Receivable
have been and will be adequate and determined in accordance with its accounting
principles.  No claims of rights of setoff exist that would exceed such
reserves.  The Company has not factored or discounted, or agreed to factor or
discount, any Accounts Receivable.  On the Closing Date and prior to the
Closing, the Company will have delivered to the Purchaser a complete and
accurate list of all Accounts Receivable as of the Closing Date, which list will
set forth the aging of such Accounts Receivable.  The Company has complete and
correct copies of all instruments, documents and agreements evidencing all of
its Accounts Receivable and of all instruments, documents or agreements creating
security therefor, if any.
 
3.14.2        On the Closing Date and prior to the Closing, the Company will
have delivered to the Purchaser a complete and accurate list of all Accounts
Payable as of the Closing Date, which will set forth the aging of such Accounts
Payable.  The Company has complete and correct copies of all instruments,
documents and agreements evidencing all of its Accounts Payable and the terms
thereof.  Since January 1, 2014 the Company has not altered the customary time
periods for payments of Accounts Payable.
 
3.15             Inventories.  All items included in the Inventories consist of
a quality and quantity usable and, with respect to finished goods, saleable, in
the Ordinary Course except for obsolete items and items of below-standard
quality, all of which have been written off or written down to net realizable
value or on the accounting records of the Company as of the Closing Date, as the
case may be.  The Company is not in possession of any inventory related to the
Business not owned by the Company, including goods already sold.  The quantities
of each item of Inventories (whether raw materials, work-in-process or finished
goods) are not excessive but are reasonable in the present circumstances of the
Company.  Work-in-process Inventories are now valued, and will be valued on the
Closing Date, according to GAAP.  On the Closing Date and prior to the Closing,
the Company will have delivered to the Purchaser a complete and accurate list of
all Inventories as of the Closing Date.
 
-14-

--------------------------------------------------------------------------------

3.16              Intellectual Property.
 
3.16.1        Schedule 3.16.1(a) sets forth a complete and correct list of all
of the Company’s (i) issued patents and patent applications, (ii) domain names
and registered trademarks and applications therefor, (iii) registered copyrights
and applications therefor, and (iv) rights in material software and all
documentation, including user manuals and training material, related thereto,
which is owned by the Company in any jurisdiction in the world and relates to,
is used in or is necessary for the Business (the “Company Owned Intellectual
Property”).  Schedule 3.16.1(b) sets forth all material licenses (other than
shrink wrap licenses), sublicenses, and other similar agreements, including any
ongoing software or website maintenance agreements, as to which the Company is a
party and which relates to, is used in or is necessary for the Business,
including the identity of all parties thereto other than licenses and shrink
wrap licenses for commercial off-the-shelf software products (the “Company
Licensed Intellectual Property”).
 
3.16.2       The Company owns or has valid and legally enforceable rights to
use, free and clear of any Liens (other than Permitted Liens), all Intellectual
Property Rights necessary to conduct the Business as currently conducted or as
proposed to be conducted without any conflict with or infringement or
misappropriation of any rights or property of third parties.  No action, suit,
proceeding, hearing, investigation, charge, complaint, claim or demand is
pending or threatened which challenges the legality, validity, enforceability,
use or ownership of such Intellectual Property Rights.
 
3.16.3        (i) To the knowledge of the Company, there is no unauthorized use,
disclosure, infringement, or misappropriation of the Intellectual Property
Rights or other proprietary rights of the Company relating to, used in, or
necessary for, the Business, nor (ii) is there, any valid basis for any claim of
infringement or misappropriation, from any third party of the Intellectual
Property Rights or other proprietary rights relating to, used in, or necessary
for, the Business of any third party against the Company.
 
3.16.4        Except as disclosed on Schedule 3.16.4:
 
(a)            neither the Company’s use of any Intellectual Property Rights
relating to, used in, or necessary for, the Business, nor the conduct of the
Business as currently conducted or as conducted in the past, infringed or
infringes any Intellectual Property Rights or other proprietary rights of any
other Person;
 
(b)           to the knowledge of the Company, no Person is infringing on,
misappropriating, or using on an unauthorized basis, and the Company has no
knowledge of any facts, circumstances or conditions that a reasonable person
would conclude provide a valid basis for any such claim that any Person is
infringing on, misappropriating, or using on an unauthorized basis, any
Intellectual Property Rights owned, used or held for use by the Company relating
to, used in, or necessary for, the Business, or that any Person is considering
or threatening such a claim;
 
-15-

--------------------------------------------------------------------------------

(c)            no Intellectual Property Right of the Company is subject to any
outstanding Order, stipulation, or agreement restricting the use thereof by the
Company or restricting the licensing thereof by the Company to any Person;
 
(d)           the Company has not entered into any agreement to indemnify any
other Person against any charge of infringement of any Intellectual Property
Right relating to, used in, or necessary for, the Business;
 
(e)            all developers, creators, inventors, and authors of Intellectual
Property Rights owned, used or held for use by the Company relating to, used in,
or necessary for, the Business (other than the Company Licensed Intellectual
Property), who were not employees of the Company at the time of the development,
creation, invention, or authorship of such Intellectual Property Rights have
assigned in writing all of their rights, title, and interest to such
Intellectual Property Rights to the Company;
 
(f)            any Intellectual Property Rights developed, created, invented, or
authored by individuals who were employed by the Company at the time of such
development, creation, invention, or authorship is the sole property of the
Company, and no such employee has any rights, title, or interest in such
Intellectual Property Rights.  All employees of the Company have executed and
delivered to the Company an agreement prohibiting disclosure of the Company’s
confidential and proprietary information;
 
(g)            in connection with the use of the Intellectual Property Rights by
the Company relating to, used in, or necessary for, the Business, the Company
does not owe to any other Person any fee, royalty, or other payment as a result
of the use of such Intellectual Property Rights;
 
(h)            the Company has not entered into any license or other Contract
pursuant to which the Company has granted to any other Person the right to use
any Intellectual Property relating to, used in, or necessary for, the Business;
 
(i)              the Business is not using, and it will not be necessary for the
Business to use, (i) any inventions or other Intellectual Property Rights of any
of past or present employees or contractors of the Company made prior to or
outside the scope of their employment by the Company, or (ii) any confidential
information or trade secrets of any former employer of any such Person;
 
(j)             there are no actions that must be taken within sixty (60) days
following the Closing Date that, if not taken, would result in the loss of any
Intellectual Property Rights relating to, used in, or necessary for, the
Business, including the payment of any registration, maintenance, or renewal
fees or the filing of any responses to U.S. Patent and Trademark Office actions,
documents, applications, or certificates for the purposes of obtaining,
maintaining, perfecting, or preserving or renewing any Intellectual Property
Rights relating to, used in, or necessary for, the Business; and
 
(k)            the Company has taken necessary, appropriate or commercially
reasonable steps to protect and preserve the confidentiality of all Intellectual
Property Rights and confidential and proprietary information relating to, used
in, or necessary for, the Business that is not otherwise disclosed in published
patents or patent applications or registered copyrights.
 
3.17              Environmental Matters.
 
3.17.1        The Company is, and has at all times been, in compliance in all
material respects with all applicable Environmental Laws.
 
-16-

--------------------------------------------------------------------------------

3.17.2        There are no pending or, to the knowledge of the Company,
threatened Environmental Claims against the Company or the Company Real
Property.
 
3.17.3        To the knowledge of the Company, there is no underground storage
tanks or sumps, landfills, surface impoundments, or other units for the
treatment, storage or disposal of, nor have there been any releases of,
Hazardous Substances, at, on, in, or under any Company Real Property, nor, to
the knowledge of the Company, has there been any releases by the Company of
Hazardous Substances or petroleum constituents onto adjacent property.
 
3.17.4        Neither the Company nor the Company Real Property to be leased to
the Purchaser pursuant to the Real Property Lease is listed or, to the knowledge
of the Company, proposed for listing on the National Priorities List under
CERCLA or on any similar federal, state, or foreign list of sites requiring
investigation or clean‑up, nor has the Company received any notice as a
potentially responsible party under Environmental Law.
 
3.17.5        There are no Environmental Permits relating to, used in or
necessary for the Business that are nontransferable or require consent,
notification, or other action to remain in full force and effect following the
consummation of the transactions contemplated hereby.
 
3.17.6        The Company does not have any liability or obligation, and has not
entered into an agreement or consent order assuming any liability or obligation,
under any Environmental Law (including any obligation to remediate any
Environmental Condition whether caused by the Company or any other Person).
 
3.17.7        The Company has delivered to the Purchaser true, correct and
complete copies of all environmental investigations, studies, audits, tests,
reviews, or other analyses by or on behalf of the Company or that are available
to the Company.
 
3.18              Plans and Material Documents.
 
3.18.1        Schedule 3.18.1 sets forth a list of all employee benefit plans
(as defined in Section 3(3) of ERISA), and all other compensation or benefit
plans, programs, arrangements, contracts, or schemes, written or oral, statutory
or contractual, with respect to which the Company, or any ERISA Affiliate of the
Company, has any obligation or liability to contribute or that are maintained,
contributed to or sponsored by the Company or any such ERISA Affiliate for the
benefit of any current or former employee, officer or director of the Company
used in or that otherwise provided any services to or on behalf of the Business
(collectively, the “Plans”) during the six year period immediately preceding the
Closing.  With respect to each Plan, the Company has delivered or made available
to the Purchaser a true and complete copy of each such Plan (including all
amendments thereto) and a true and complete copy of each material document
(including all amendments thereto) prepared in connection with each such Plan. 
Other than the Plans, neither the Company, nor any ERISA Affiliate of the
Company, has made any express or implied commitment, whether legally enforceable
or not, to create, incur liability with respect to or cause to exist any
employee benefit plan, program, arrangement, contract, or scheme or to modify
any Plan, other than as required by Law.
 
3.18.2        Each Plan is in compliance in all material respects with, and has
for all relevant periods been operated in all material respects in accordance
with, its terms and the requirements of all applicable Laws, and the Company and
each ERISA Affiliate of the Company has satisfied in all material respects all
of its statutory, regulatory, and contractual obligations with respect to each
such Plan.  No action, suit, claim, or proceeding is pending or, to the
knowledge of the Company, threatened with respect to any Plan (other than
routine claims for benefits in the Ordinary Course) and no fact or event exists
that could give rise to any such action, suit, or claim.
 
-17-

--------------------------------------------------------------------------------

3.18.3        All contributions, premiums, or payments required to be made with
respect to each Plan have been made on or before their due dates and within the
applicable time required by the Plan and applicable Law.  All such contributions
have been fully deducted for income tax purposes and no such deduction has been
challenged or disallowed by any Governmental Authority, and no fact or event
exists which could reasonably be expected to give rise to any such challenge or
disallowance.
 
3.18.4        There has been no amendment to, interpretation of, or announcement
(whether or not written) by the Company or any ERISA Affiliate of the Company
relating to, or change in employee participation or coverage under, any Plan,
singly or in the aggregate, that would increase the expense of maintaining such
Plan above the level of the expense incurred with respect thereto for the most
recent fiscal year ended prior to the date of this Agreement.  Each Plan can be
amended, terminated or otherwise discontinued after the Closing in accordance
with its terms, without liability to the Purchaser, the Company or any ERISA
Affiliate of the Company (other than ordinary administration expenses or with
respect to benefits previously earned, vested or accrued thereunder).
 
3.18.5        Except as set forth on Schedule 3.18.5, no employee or former
employee of the Company or any ERISA Affiliate of the Company, is, or will
become, entitled to any bonus, retirement, severance, job security, or similar
benefit or enhanced such benefit (including acceleration of vesting or exercise
of an incentive award) as a result of the transactions contemplated by this
Agreement or any of the Ancillary Agreements.  The consummation of the
transactions contemplated by this Agreement or any of the Ancillary Agreements
will not result in any modification to the service credits accrued by any
employee or former employee under any of the Plans and no payment, deemed
payment, or any other benefit under any Plan or other compensatory arrangement
could be nondeductible pursuant to Section 280G of the Code or result in an
excise tax under Section 4999 of the Code.
 
3.18.6        The Company is not a party to any Contract or arrangement with a
Business Employee that is a “nonqualified deferred compensation plan” subject to
Section 409A of the Code.
 
3.18.7        The Company has not had, within the six (6) years preceding the
date of this Agreement, any ERISA Affiliates other than as set forth on Schedule
3.18.7.
 
3.19              Interests in Counterparties and Others.  Except as disclosed
on Schedule 3.19, no Member and no other officer, director or manager of the
Company or any of their respective Affiliates possesses, directly or indirectly,
any ownership or pecuniary interest in, or is a trustee, director, manager,
officer, Affiliate, or employee of, any Person that is a seller to, or supplier,
lessor, lessee, licensor, or competitor of the Business, including any
counterparty to any Material Contract.  No Member, officer, director or manager
of the Company or any of their respective Affiliates has directly or indirectly
offered or solicited any payment or other benefit that the Company considers or
reasonably should consider to be improper in order to promote sales or help,
procure, or maintain good relations with any seller to, or supplier, lessor,
lessee, licensor, competitor, or potential competitor of the Business, including
any counterparty to any Material Contract.
 
3.20             Relationships; Employee Compensation.
 
3.20.1       To the knowledge of the Company, the relationships of the Company
with the lessors, suppliers, customers, vendors, and employees of the Business
are good commercial working relationships.  Except as disclosed on Schedule
3.20.1, none of the lessors, suppliers, or vendors of the Business has canceled,
terminated, or otherwise materially altered in writing or notified the Company
in writing of any intention, or otherwise threatened, to cancel, terminate, or
materially alter its relationship with the Company effective prior to, as of, or
within one year after, the Closing.  There has not been, and the Company has no
reason to believe that there will be, any change in relations with lessors,
suppliers or vendors of the Business as a result of the transactions
contemplated by this Agreement or the Ancillary Agreements.  The Company has not
been notified by any Business Employee or contractor of the Company that
provides services to or on behalf of the Business that such employee or
contractor intends to terminate his or her employment or engagement as a result
of the transactions contemplated by this Agreement.
 
-18-

--------------------------------------------------------------------------------

3.20.2        Schedule 3.20.2 lists all employees of the Company used in or
necessary for, or that otherwise provides any services to, the Business (the
“Business Employees”), and each such employee’s current annual salary and bonus
and, where applicable, a description of the extent to which such Business
Employee does not provide services exclusively to the Business.
 
3.20.3        Except for the agreements specifically set forth on Schedule
3.20.3, no Member or Business Employee is a party to, or is otherwise bound by,
any Contract, including any employment agreement or any confidentiality,
non-competition, or proprietary rights Contract, between the Member or Business
Employee and any other Person that in any way adversely affects or will affect
(a) the performance of his duties as a Member or Business Employee, or (b) the
ability of the Business to be conducted consistent with past practice following
the Closing Date.
 
3.21             Other Employment Matters.  Except as disclosed on Schedule
3.21, (a) the Company is in compliance with all Laws and other obligations
respecting employment and employment practices and terms and conditions of
employment, including all minimum wage and overtime Laws and wage payment Laws,
employee notification, leave, affirmative action, child labor, immigration,
employment discrimination, disability rights or benefits Laws, has not received
any notice of an investigation, charge, citation, penalty, or assessment from
any Governmental Authority with respect to such labor and employment Laws, and
has not, and is not, engaged in any unfair labor practice, (b) there is no
unfair labor practice charge or complaint or labor arbitration proceeding
pending against the Company, (c) during the past five (5) years, there have been
no and there currently are no labor strike(s), dispute(s), slowdown(s), or work
stoppage(s) pending or threatened against or involving the Company, (d) the
Company is not a party to any collective bargaining agreement and no collective
bargaining agreement or other contract, agreement, arrangement or understanding
with a labor union or labor union organization is currently being negotiated by
the Company, (e) the Company has not breached a collective bargaining agreement,
(f) no representation question exists respecting Business Employees, and (g) no
claim regarding or on behalf of any Business Employee or related to any
employment practice of the Company has been asserted and is currently pending or
threatened, against the Company.  All Business Employees and agents and
contractors of the Company that provide services to or on behalf of the Business
are legally authorized to be employed and to work in the United States either
because of their status as United States citizens, legal permanent residents, or
by virtue of possessing a visa under Law relating to immigration control which
visa allows for such employee to work in the United States.  The Company has
properly completed all reporting and verification requirements pursuant to Law
relating to immigration control for all Business Employees and agents and
contractors of the Company that provide services to or on behalf of the Business
including the Form I-9. The Company has not received any notice from any
Governmental Authority that the Company is in violation of any Law pertaining to
immigration control or that any current, former employee, agent or contractor of
the Company is or was not legally authorized to be employed in the United States
or is or was using an invalid social security number and there is no pending, or
to the Company’s knowledge threatened, charge or complaint under the Immigration
Reform and Control Act of 1986 against the Company.
 
-19-

--------------------------------------------------------------------------------

3.22             Workers’ Compensation/OSHA.
 
3.22.1        The Company has provided the Purchaser with all inspection reports
issued under OSHA or any other occupational health and safety legislation that
relate to the Business.  Except as disclosed on Schedule 3.22.1, there are no
outstanding inspection orders or any pending or, to the knowledge of the
Company, threatened charges under OSHA or any other applicable occupational
health and safety legislation related to the Business.  Except as disclosed on
Schedule 3.22.1, there have been no fatal or OSHA reportable accidents that
could lead to charges under OSHA or any other applicable occupational health and
safety legislation.  Except as disclosed on Schedule 3.22.1, the Company has
complied in all material respects with any Orders relating to the Business
issued to the Company under OSHA or any other applicable occupational health and
safety legislation and there are no appeals of any Orders related to the
Business that are currently outstanding.
 
3.22.2        Except as disclosed on Schedule 3.22.2, there is not pending
against the Company any workers’ compensation claims related to any Business
Employees and, to the knowledge of the Company, there are no facts that could
reasonably be expected to give rise to such a claim or complaint.  Except as
disclosed on Schedule 3.22.2, the Company has not received any notice of a
citation, penalty, or assessment from any agency with responsibility for
workers’ compensation or occupational safety and health.  The Company is in
material compliance with all Laws respecting worker’s compensation.
 
3.23              No Indebtedness.  Except as disclosed on Schedule 3.23, the
Company does not have any Indebtedness.
 
3.24              Customers and Suppliers.
 
3.24.1        Schedule 3.24.1 sets forth a list of the ten (10) largest
customers and the ten (10) largest suppliers of the Business, as measured by the
dollar amount of payments to or purchases therefrom, during fiscal year 2014,
showing purchases by and payments to the Business from and to each such supplier
and customer during such periods.  Since December 31, 2012, no customer or
supplier listed on Schedule 3.24.1 has terminated its relationship with the
Company or materially changed the pricing, other than pricing fluctuations in
commodities in the Ordinary Course and annual price increases in the Ordinary
Course, or materially changed the other terms of its business with the Company
and no such customer or supplier has notified the Company, and the Company has
no knowledge, that it intends to terminate or materially change the pricing or
materially change the other terms of its business with the Company, other than
pricing fluctuations in commodities in the Ordinary Course or annual price
increases in the Ordinary Course.
 
3.24.2        Except as set forth in Schedule 3.24.2, there exists no condition
or state of facts or circumstances known to the Company involving customers or
suppliers of or to the Business which would reasonably be expected to have a
Material Adverse Effect.
 
3.25             Warranties.  Except as set forth on Schedule 3.25, there is no
currently pending claim for product liability, warranty or other claims by any
third party (whether based on contract or tort and whether relating to personal
injury, including death, property damage or economic loss) arising from:  (i)
services rendered by the Company in connection with the Business during periods
through and including the Closing Date, or (ii) the operation of the Business
during the period through and including the Closing Date.  All services rendered
by the Company in connection with the Business have been in conformity with all
applicable contractual commitments and all express and implied warranties that
may create liability for Damages (and the Company has no knowledge of any basis
for any present or future action, suit, proceeding, hearing, investigation,
charge, complaint, claim, or demand giving rise to any liability) for Damages in
connection therewith, except as set forth on Schedule 3.25.  No services
provided by the Company in connection with the Business are subject to any
guaranty, warranty, or other indemnity beyond the Company’s standard terms and
conditions of sale set forth on Schedule 3.25.
 
-20-

--------------------------------------------------------------------------------

3.26             Absence of Certain Business Practices.  Except as disclosed on
Schedule 3.26, neither the Company, nor, to the knowledge of the Company, any
officer, director, manager, employee, independent contractor, or any Person
acting on behalf of the Company has (a) received, directly or indirectly, any
rebates, payments, commissions, promotional allowances, or any other economic
benefits, regardless of their nature or type, from any customer, governmental
employee or other Person with whom the Company has done business directly or
indirectly in violation of any applicable Law, or (b) directly or indirectly,
given or agreed to give any gift or similar benefit to any customer,
governmental employee or other Person who is or may be in a position to help or
hinder the Company (or assist the Company in connection with any actual or
proposed transaction) in violation of any applicable Law.  Neither the Company,
nor, to the knowledge of the Company, any officer, director, manager, employee,
independent contractor or any Person acting on behalf of the Company has used
any funds for unlawful contributions, gifts, entertainment, or other expenses
relating to political activity or otherwise, or has made any direct or indirect
unlawful payment to governmental officials or employees from the Company’s funds
or been reimbursed from the Company’s funds for any such payment, or is aware
that any other Person associated with or acting on behalf of the Company have
engaged in any such activities.
 
3.27              Products; Product Liability.  The Company has never offered or
agreed to any warranty on the products related to the Business (the
“Products”).  There are no pending claims alleging that any Product is defective
or unsafe or fails to meet any product warranty or any standards promulgated by
any Governmental Authority.  There are no pending notices of recall (written or
oral) with regard to any Product.  The Company has not received any claim
alleging that, as a result of the actions or negligence of the Company, a
Product is defective or otherwise fails to meet any applicable product
warranty.  No Product packaged, warehoused, marketed, distributed or sold by the
Company in the last three (3) years contains defects or otherwise fails to meet
any applicable product warranty except for standard warranty claims that have
been or may be made in the Ordinary Course which are not in the aggregate
material to the Business.
 
3.28              Finders’ Fees.  Except as set forth on Schedule 3.28, there is
no investment banker, broker, finder or other intermediary that has been
retained by or is authorized to act on behalf of the Company, the Member or any
of their respective Affiliates, who might be entitled to any fee or commission
paid by the Company or the Member in connection with the transactions
contemplated by this Agreement or any Ancillary Agreement.  All amounts
disclosed on Schedule 3.28 and all obligations of the Company to each investment
banker, broker, finder or other intermediary named thereon (including all
indemnification obligations of the Company to any such investment banker,
broker, finder or other intermediary) shall be paid solely by the Company.
 
3.29              Solvency.  The Company is not insolvent and will not be
rendered insolvent by any of the transactions contemplated in this Agreement. 
As used in this Section, “insolvent” means that the sum of the Company’s debts
and other probable Liabilities does not and will not exceed the present fair
saleable value of the Company’s assets.
 
3.30              Full Disclosure.  The representations and warranties of the
Member and the Company contained in this Agreement and the Ancillary Agreements
do not contain any untrue statement of a known material fact or omit to state a
known material fact necessary in order to make the statements contained herein
or therein, in light of the circumstances under which they were made, not
misleading.  Neither the Member nor the Company has withheld from or failed to
disclose to the Purchaser any data, documents, or other information that could
reasonably be expected to affect the Member or the Company’s ability to perform
their respective obligations under this Agreement and the Ancillary Agreements,
or the ability of the Business to be conducted in the Ordinary Course.
 
-21-

--------------------------------------------------------------------------------

IV.  REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER
 
The Purchaser represents and warrants to the Company as follows:
 
4.1                Organization.  The Purchaser is duly formed, validly
existing, and in good standing as a limited liability company under the Laws of
the State of Delaware.  The Purchaser has the requisite limited liability
company power and authority and any Licenses, consents and approvals required to
acquire, purchase and own the Acquired Assets and operate the Business.  The
Purchaser is not in violation of any provision of its Organizational Documents.
 
4.2               Authorization; Enforceability.  The Purchaser’s execution,
delivery, and performance of this Agreement and each Ancillary Agreement to
which the Purchaser is or will be a party and the consummation of the
transactions contemplated hereby and thereby, are within the Purchaser’s
capacity, power and authority and have been duly authorized by all necessary
third party action.  The Purchaser has all requisite capacity, power and
authority, as the case may be, to become a party to, and to consummate the
transactions contemplated by, this Agreement and each Ancillary Agreement to
which the Purchaser is or will be a party.  This Agreement and each Ancillary
Agreement to which the Purchaser is or will be a party has been or will be duly
executed and delivered by the Purchaser, and once executed, will constitute, a
legal, valid and binding agreement of the Purchaser, enforceable against the
Purchaser in accordance with their respective terms.
 
4.3                Non‑Contravention.  The execution, delivery and performance
by the Purchaser of this Agreement and each Ancillary Agreement to which the
Purchaser is or will be a party did not and will not (a) violate the governing
or Organizational Documents of the Purchaser or any of the Purchaser’s
subsidiaries, (b) violate any applicable Law or Order, (c) require any filing
with or permit, consent, or approval of, or require the giving of any notice to
(including under any right of first refusal or similar provision), any court or
other Person (including filings, consents, approvals required under any
Licenses, or any leases, franchises, contracts, or other filings, consents or
approvals required under any Licenses, or any leases, franchises, contracts or
other agreements to which the Purchaser will be a party), (d) result in a
violation or breach of, conflict with, constitute (with or without due notice or
lapse of time or both) a default under, or give rise to any right of
termination, cancellation, or acceleration of any right or obligation of, the
Purchaser, or to a loss of any benefit to which the Purchaser is entitled, under
any material Contract or any material Permit or (e) result in the creation or
imposition of any Lien on any material assets of the Purchaser.
 
4.4                Finders’ Fees.  There is no investment banker, broker,
finder, or other intermediary that has been retained by or is authorized to act
on behalf of the Purchaser or any Affiliate thereof, who might be entitled to
any fee or commission in connection with the transactions contemplated by this
Agreement or any Ancillary Agreement.
V.  CERTAIN COVENANTS
 
5.1                 No Liens.  At or prior to the Closing, the Company shall,
and the Member shall cause the Company to, terminate all Liens on or against any
Acquired Assets, other than the Permitted Liens.  At Closing, or any time after
the Closing, the Purchaser and its lenders, attorneys and other designees are
hereby irrevocably authorized to file any and all appropriate financing
statement termination statements and partial releases with respect to the
Acquired Assets.
 
-22-

--------------------------------------------------------------------------------

5.2                 Further Assurances.  From time to time, as and when
requested by any Party to this Agreement, the other Parties will execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and will take, or cause to be taken, all such further or other
actions, as the requesting Party may reasonably deem necessary or desirable to
consummate the transactions contemplated by this Agreement.
 
5.3                 Conduct of Business.
 
5.3.1           During the period from the date of this Agreement through the
Closing, except to the extent specifically authorized by the terms of this
Agreement, the Company will, and the Member will cause the Company to, conduct
the Business only in the Ordinary Course (including managing its working capital
in accordance with its past practice and custom) and, without limiting the
generality or effect of the foregoing, use its best efforts to: (a) preserve
intact the Business, (b) keep available the services of the Business Employees,
(c) pay its Indebtedness and trade and other Accounts Payable punctually when,
in the Ordinary Course, and as the same will become due and payable and perform
and observe, in all material respects, its duties and obligations under all
Material Contracts, (d) maintain its relationships and goodwill with suppliers,
franchisees, distributors, manufacturers, customers, landlords, employees,
agents and others having business relationships with the Business, and (e) take
any action that is required so that all representations or warranties of the
Company and the Member are true and correct in all material respects (except for
those qualified by materiality, which should be true in all respects) as of the
Closing.  The Company will, and the Member will cause the Company to, confer
with the Purchaser concerning operational matters related to the Business of a
material nature and report periodically to the Purchaser concerning the
operations and finances of the Business.
 
5.3.2          Without limiting the generality or effect of Section 5.3.1, prior
to the Closing, the Company will not, except (i) as set forth in Schedule 5.3.2,
(ii) as required by applicable Law, or (iii) as otherwise contemplated by this
Agreement, without the prior written consent of the Purchaser, take any action
or suffer any event described in Section 3.9.
 
5.4                Exclusive Dealing.  During the period from the date of this
Agreement to the earlier of the Closing or the termination of this Agreement in
accordance with its terms, the Company and the Member will not, nor shall the
Member permit the Company or any director, officer, manager, employee or other
representative of the Company (including advisors, agents, attorneys or
consultants) to, take any action to, directly or indirectly, encourage,
initiate, solicit, or engage in discussions or negotiations with, or provide any
information to any Person, other than the Purchaser (and its Affiliates and
Representatives), concerning any purchase of any interests or any merger, asset
sale, contribution, recapitalization, investment in, or similar transaction
involving the Company.  From the date of this Agreement until the earlier of the
Closing or the termination of this Agreement in accordance with its terms, the
Company will, and the Member will cause the Company to, promptly (and in any
event within two Business Days thereof) disclose to the Purchaser the existence
or occurrence of any proposal or contract that it, he or she or any of their
representatives described above may receive or become aware of in respect of any
such transaction and the identity of the Person from whom such a proposal or
Contract is received.
 
5.5                 Review of the Company.  Prior to the Closing, the Company
will, and the Member will cause the Company to, permit the Purchaser and the
Purchaser’s current or prospective lenders, directly or through their respective
Affiliates or Representatives, to review the properties, assets, books, and
records of the Company and their financial and legal conditions to the extent
the Purchaser or the Purchaser’s current or prospective lenders deems it
necessary or advisable to familiarize itself with such properties and other
matters.  The Company will, and the Member will cause the Company to, permit the
Purchaser and the Purchaser’s current or prospective lenders and their
Representatives to have, after the date of execution of this Agreement,
reasonable access to the premises and to all the books and records of the
Company relating to, used in or necessary for the Business and to cause the
officers or managers of the Company to furnish the foregoing with such financial
and operating data and other information with respect to the Business as the
foregoing may from time to time reasonably request.  The Company will, and the
Member will cause the Company to, deliver or cause to be delivered to the
Purchaser and the Purchaser’s current or prospective lenders such additional
instruments, documents, and certificates as they may reasonably request for the
purpose of (a) verifying the information set forth in this Agreement or on any
Schedule attached to this Agreement and (b) consummating or evidencing the
transactions contemplated by this Agreement.
 
-23-

--------------------------------------------------------------------------------

5.6                 Reasonable Efforts.
 
5.6.1          The Company will, and the Member will cause the Company to, and
the Purchaser will, cooperate and use its reasonable efforts to take, or cause
to be taken, all appropriate actions (and to make, or cause to be made, all
filings necessary, proper or advisable under applicable Laws) to consummate and
make effective the transactions contemplated by this Agreement, including their
respective reasonable efforts to obtain, prior to the Closing, all Licenses and
consents of parties to Contracts with the Company, as applicable, as are
necessary for the consummation of the transactions contemplated by this
Agreement and to fulfill the conditions to the transactions contemplated by this
Agreement.  Notwithstanding any other provision of this Agreement, in no event
will any Party or any of its Affiliates be required to (a) enter into or offer
to enter into any divestiture, hold‑separate, business limitation, or similar
agreement or undertaking in connection with this Agreement or the transactions
contemplated by this Agreement, or (b) make any payment in connection with any
consent or approval or condition to Closing set forth in any section of Article
VII that is necessary or advisable for the Member or the Company to obtain or
satisfy in order to consummate the transactions contemplated by this Agreement.
 
5.6.2          Without limiting the generality of Section 5.6.1, the Company
will provide, and the Member will cause the Company and the Representatives and
advisors of the Member and the Company to provide to the Purchaser, all
cooperation reasonably requested by the Purchaser in connection with the
arrangement of, and closing on, the financing contemplated by Section 7.1.11,
which cooperation shall include, all at the sole cost and expense of the
Purchaser:  (a) assisting with the syndication of the financing by having senior
management, Representatives and advisors of the Company participate in a
reasonable number of meetings and other direct contact with the lenders; (b)
assisting in the preparation of a reasonable and customary Confidential
Information Memorandum for the financing and other customary marketing materials
to be used in connection with the syndication of the financing; and (c)
providing such customary information regarding the Company as may be reasonably
requested by the lenders in connection with the structuring, arrangement and
syndication of the financing.
 
5.7                 Employees of the Business.
 
5.7.1          The Purchaser shall make offers of employment to all of the
Business Employees on terms to be determined by the Purchaser in its sole
discretion (such employees who accept the terms and conditions of such offer and
who are employed by the Purchaser are hereinafter referred to as “Hired
Employees”).  The Company agrees to terminate or transfer or cause to be
terminated or transferred the employment of such Hired Employees effective at
the time of the Closing.  The Purchaser shall at its discretion establish the
initial terms and conditions of employment for all Hired Employees.  The Company
shall be solely responsible, and the Purchaser shall have no obligations
whatsoever, for any employee of the Business or the Company that is not a Hired
Employee and all claims related thereto.
 
-24-

--------------------------------------------------------------------------------

5.7.2          The Company shall be solely responsible, and the Purchaser shall
have no obligations whatsoever for, any compensation or other amounts payable to
any current or former employee, officer, director, independent contractor or
consultant of the Business (including Hired Employees), including, without
limitation, wages, commission, bonus, salary, accrued vacation, fringe, pension
or profit sharing benefits or severance pay for any period relating to the
service with the Company at any time on or prior to the Closing Date and the
Company shall pay all such amounts to all Hired Employees on or prior to the
Closing Date and to all other entitled persons as and when due.
 
5.7.3          The Company shall remain solely responsible for the satisfaction
of all claims for medical, dental, life insurance, health accident or disability
benefits brought by or in respect of current or former employees, officers,
directors, independent contractors or consultants of the Business (including
Hired Employees) or the spouses, dependents or beneficiaries thereof, which
claims relate to events occurring on or prior to the Closing Date. The Company
also shall remain solely responsible for all worker’s compensation claims of any
current or former employees, officers, directors, independent contractors or
consultants of the Business which relate to events occurring on or prior to the
Closing Date.  The Company shall pay, or cause to be paid, all such amounts to
the appropriate persons as and when due.
 
5.7.4          The active participation by all Hired Employees in Plans shall
cease as of the Closing Date.  The Purchaser will not assume or continue, and
will have no responsibility or Liability to any Hired Employee, any Business
Employee or any other Person under or with respect to, any Plans.
 
5.7.5          The Company shall continue to make or shall cause to be made all
required contributions to any Plan on behalf of the Business Employees through
and including the Closing Date.
 
5.7.6          The provisions of Section 5.7 are for the benefit of the
Purchaser and the Company only, and no employee of the Company or any other
Person shall have any rights hereunder.  Nothing herein expressed or implied
shall confer upon any employee of the Company, any other employee or legal
representatives or beneficiaries thereof, any rights or remedies, including any
right to employment or continued employment for any specified period or to be
covered under or by any Plan, or shall cause the employment status of any
employee to be other than terminable at will.
 
5.7.7          The Company will be responsible for making continuation coverage
under Code Section 4980B and Sections 601-608 of ERISA (“COBRA”) available to
any Hired Employee and any eligible spouse or dependent who experiences a
“qualifying event,” as defined in Code Section 4980B(f)(3), before or as of the
Closing Date.  The Purchaser will be responsible for making continuation
coverage under COBRA available to any Hired Employee and any eligible spouse or
dependent who experiences a “qualifying event,” as defined in Code Section
4980B(f)(3), after the Closing Date.  The Purchaser will not pay for, fund or
subsidize the purchase of COBRA continuation coverage by or on behalf of any
employee of the Company or the Business who is not a Hired Employee, spouse or
dependent.
 
5.7.8          The Company shall pay all Liabilities arising out of the
Company’s termination of any of the Company’s employees, including (i)
administration and payment of severance benefits, and if provided, out placement
assistance, (ii) accrued salary, vacation and benefits, whether or not payable
under an employment contract or agreement, (iii) providing COBRA benefits under
applicable law, and (iv) any other related obligations.
 
-25-

--------------------------------------------------------------------------------

5.8                 Consents; Procedures for Assets Not Transferable.  After the
Closing, the Company will use its reasonable best efforts to obtain or cause to
be obtained any consents required to be obtained by the Company in connection
with the transactions contemplated by this Agreement that have not been obtained
prior to or at the Closing.  If there are any consents that have not yet been
obtained (or otherwise are not in full force and effect) as of the Closing, with
respect to any Contracts or Licenses which comprise a portion of the Acquired
Assets or any other property or right included in the Assumed Liabilities or the
Acquired Assets as to which such consents were not obtained (or otherwise are
not in full force and effect) (collectively, the “Restricted Assets”), the
Purchaser may waive the closing condition set forth in Section 7.1 as to any
such consent and either: (a) elect to have the Company continue their efforts to
obtain such consents (the “Continuing Consents”); or (b) elect to have the
Company retain the Restricted Assets and all Liabilities arising therefrom or
related thereto. Notwithstanding anything to the contrary in this Agreement,
neither this Agreement, the Bill of Sale, the Assignment and Assumption
Agreement nor any other document related to the consummation of the transactions
contemplated hereby shall constitute a sale, conveyance, assignment, transfer or
delivery or an attempted sale, conveyance, assignment, transfer or delivery of
the Restricted Assets.  Following the Closing, the Parties shall cooperate with
each other to obtain the Continuing Consents as quickly as practicable. Pending
the obtaining of such Continuing Consents, the Parties shall cooperate with each
other in any reasonable and lawful arrangements designed to provide to the
Purchaser the benefits of use of the Restricted Assets related to such
Continuing Consents for its term (or any right or benefit arising thereunder,
including the enforcement for the benefit of the Purchaser of any and all rights
of the Company against a third party thereunder). Once a Continuing Consent is
obtained, the Company shall promptly convey, assign, transfer and deliver the
Restricted Asset related to such Continuing Consent to the Purchaser, and the
Purchaser shall assume the obligations under such Restricted Asset assigned to
the Purchaser from and after the date of assignment to the Purchaser.
 
5.9                Accounts Receivable.  In the event that the Company receives
any payments in respect of any Accounts Receivable included in the Acquired
Assets and that are payable to, or endorsed in favor of the Company following
the Closing, the Company shall immediately forward such payments to the
Purchaser, and, in any event, no less frequently than on a monthly basis.
 
5.10              [Intentionally Omitted].
 
5.11              Litigation Cooperation.  If any Party to this Agreement or any
of their respective Affiliates shall become engaged or participate in any other
legal proceeding relating in any way to the Business, including, without
limitation, the Acquired Assets, or the Assumed Liabilities, the other Parties
shall cooperate with such Party in connection therewith, including, without
limitation, making available to such Parties, without cost, all relevant records
and using its commercially reasonable efforts to make available the employees of
such Party or its Affiliates who are reasonably expected by the Party engaged in
such legal proceeding to be helpful with respect to such legal proceeding and
who may, from time to time, be requested to make themselves available to provide
depositions, testimony and other discovery in connection with any such legal
proceeding or to provide other information in connection with the defense of
such matters.
 
5.12              Restrictive Covenants.  In consideration of the transactions
contemplated by this Agreement, and in order to protect and preserve the
legitimate business interests of the Purchaser and the goodwill to be developed
by the Purchaser in the Business and the Acquired Assets after the Closing, the
Company and the Member shall enter into the Restrictive Covenants Agreements
substantially in the form of Exhibit A hereto and comply with the terms and
conditions thereto.  From and after Closing, TR Plastics shall change its entity
name and shall cease all use of the mark “TR Plastics”.
 
5.13             Distributions.  During the two (2) year period following the
Closing, the Company shall not distribute or otherwise pay to its members or
their Affiliates and the Member shall not accept, an aggregate of more than
$1,000,000 per year in cash or other assets.
 
-26-

--------------------------------------------------------------------------------

VI.  TAX MATTERS
 
6.1               Transfer Taxes.  All transfer, documentary, sales, use, stamp,
registration, value added, and other Taxes, including any fees and/or any
penalties and interest imposed thereon, which are incurred in connection with
the sale, transfer or assignment of the Acquired Assets or pursuant to this
Agreement or the transactions contemplated by this Agreement will be borne and
timely paid by the Company (or the Member, as applicable).
 
6.2                Tax Cooperation; Allocation of Taxes.
 
6.2.1            The Purchaser and the Company agree to furnish or cause to be
furnished to each other, upon request, as promptly as practicable, such
information and assistance relating to the Acquired Assets and the Business as
is reasonably necessary for the filing of all Tax Returns and making of any
election related to Taxes, the preparation for any audit by any Governmental
Authority, and the prosecution or defense of any claim, suit or proceeding
relating to any Tax Return.  The Purchaser and the Company agree to maintain or
arrange for the maintenance of all records necessary to comply with this Section
6.2.1, including all Tax Returns, schedules and work papers and all material
records or other documents relating thereto, until the expiration of the
applicable statute of limitations (including extensions) for the taxable years
to which such Tax Returns and other documents relate and, unless the relevant
portions of such Tax Returns and other documents are offered to the other party,
until the final determination of any payments which may be required in respect
of such years under this Agreement or such longer period as may be required
hereof.  Any information obtained under this Section 6.2.1 shall be kept
confidential, except as may be otherwise necessary in connection with the filing
of Tax Returns or claims for refund or in conducting any audit or other
Tax-related proceeding.  Each Party agrees to afford the other reasonable access
to such records during normal business hours.
 
6.2.2          All Taxes levied with respect to the Acquired Assets for a
taxable period which includes (but does not end on) the Closing Date
(collectively, the “Apportioned Obligations”) will be apportioned between the
Company and the Purchaser as of the Closing Date based on the number of days of
such taxable period on or prior to the Closing Date and the number of days of
such taxable period after the Closing Date (it being understood (i) that the
Company is responsible for the portion of each such Apportioned Obligation
attributable to the number of days on or before the Closing Date in the relevant
assessment period (the “Company’s Pro-Rata Share”), (ii) that the Purchaser is
responsible for the portion of each such Apportioned Obligation attributable to
the number of days after the Closing Date in the relevant assessment period, and
(iii) that each Party shall be entitled to reimbursement for the payment of any
part of the other Party’s portion of any Apportioned Obligation).
 
6.2.3          Within ninety (90) days after the Closing, the Company and the
Purchaser will present a statement to the other setting forth the amount of
reimbursement to which each is entitled under Section 6.2.2, together with such
supporting evidence as is reasonably necessary to calculate such amount to be
reimbursed.  Such amount will be paid by the Party owing it to the other within
ten (10) days after delivery of such statement.  Thereafter, the Company will
notify the Purchaser upon receipt of any bill for real or personal property
Taxes relating to the Acquired Assets, part or all of which are attributable to
the period after the Closing Date, and shall promptly deliver such bill to the
Purchaser who will pay the same to the appropriate Governmental Authority;
provided that if such bill covers any Apportioned Obligation, the Company shall
remit, prior to the due date of assessment, to the Purchaser any previously
unpaid portion of the Company’s Pro-Rata Share.  If the Company or the Purchaser
thereafter makes a payment for which it is entitled to reimbursement (but has
not yet received full reimbursement) under this Section 6.2.3, the other Party
shall make such reimbursement promptly but in no event later than thirty (30)
days after the presentation of a statement setting forth the amount of unpaid
reimbursement to which the presenting Party is entitled along with such
supporting evidence as is reasonably necessary to calculate the amount of
reimbursement.
 
-27-

--------------------------------------------------------------------------------

VII.  CONDITIONS TO CLOSING
 
7.1                 Conditions to Obligations of the Purchaser at the Closing. 
The obligations of the Purchaser to consummate the Closing are subject to the
satisfaction of the following conditions.  Any condition specified in this
Section 7.1 may be waived if consented to by the Purchaser; provided, however,
that no such waiver shall be effective against the Purchaser unless it is set
forth in writing signed by the Purchaser.
 
7.1.1           Representations, Warranties and Covenants of the Company and the
Member.  (a) Each of the representations and warranties of the Company and the
Member made in this Agreement shall be true and correct in all material respects
(or, if any specific representation or warranty of the Company or the Member is
expressly qualified by concepts of “materiality” or “Material Adverse Effect,”
then such representations and warranties shall be true and correct in all
respects) as of the date of this Agreement and as of the Closing (as if made
anew at and as of the Closing); (b) the Member and the Company shall have
performed and complied in all material respects with all terms, agreements and
covenants contained in this Agreement required to be performed or complied with
by the Member or the Company on or before the Closing Date; and (c) the Member
and the Company shall have delivered to the Purchaser a certificate dated the
Closing Date, confirming the satisfaction of the conditions contained in
Sections 7.1.1 (Representations, Warranties and Covenants of the Company and the
Member), 7.1.3 (No Injunction, Etc.), 7.1.4 (No Proceedings), 7.1.5 (Required
Filings), 7.1.7 (Third Party Consents; Governmental Approvals), 7.1.8 (No
Material Adverse Change), 7.1.12 (Release of Liens) and such other evidence of
compliance with their obligations as the Purchaser may reasonably request.
 
7.1.2           Officer’s Certificate.  The Company shall have delivered to the
Purchaser a certificate from an officer of the Company, dated as of the Closing
Date, certifying that (i) the Organizational Documents of the Company attached
to the certificate are true and complete; (ii) such Organizational Documents
have been in full force and effect in the form attached thereto from and after
the date of the adoption of the resolutions referred to in clause (iii) below
and no amendment to such Organizational Documents has occurred since the date of
the last amendment annexed thereto, if any; and (iii) the resolutions adopted by
the Member and the board of directors of the Company (or a committee thereof
duly authorized) authorizing the execution, delivery and performance of this
Agreement, the Ancillary Agreements, and the consummation of all other
transactions contemplated by this Agreement, to be in a form satisfactory to the
Purchaser in its reasonable discretion, attached to the certificate, were duly
adopted at a duly convened meeting thereof, at which a quorum was present and
acting throughout or by unanimous written consent, remain in full force and
effect, and have not been amended, rescinded or modified, except to the extent
attached thereto.
 
7.1.3           No Injunction, Etc.  No provision of any applicable Law nor any
Order or proceeding shall be in effect that shall prohibit or restrict the
consummation of the Closing, or that shall impact adversely the operations of
the Business.
 
7.1.4           No Proceedings.  No proceeding challenging this Agreement, the
Ancillary Agreements or the transactions contemplated by this Agreement or the
Ancillary Agreements or seeking to prohibit, alter, prevent, or materially delay
the Closing or seeking Damages incident to this Agreement, the Ancillary
Agreements or the transactions contemplated by this Agreement or the Ancillary
Agreements, shall have been instituted by any Person before any Governmental
Authority and be pending.
 
-28-

--------------------------------------------------------------------------------

7.1.5           Required Filings.  All actions by or in respect of, or filings
by, the Company or the Member with any Person required to permit the
consummation of the Closing shall have been taken or made.
 
7.1.6           Ancillary Agreements.  Each of the Ancillary Agreements shall
have been executed and delivered by the Company, the Member and any other
parties that are, as contemplated by this Agreement, to become a party thereto.
 
7.1.7           Third Party Consents; Governmental Approvals.  All consents,
approvals, or waivers, if any, disclosed on any Schedule attached to this
Agreement or otherwise required in connection with the consummation of the
transactions contemplated by this Agreement shall have been received.  All of
the consents, approvals, authorizations, exemptions, and waivers from
Governmental Authorities that shall be required in order to enable the Purchaser
to consummate the transactions contemplated by this Agreement shall have been
obtained.
 
7.1.8           No Material Adverse Change.  The Business shall have been
conducted in the Ordinary Course and no change, event, occurrence, or
circumstance shall have occurred or arisen since the date of this Agreement
that, individually or when considered together with all other matters, has had
or would reasonably be expected to have, a Material Adverse Effect.
 
7.1.9           Good Standing Certificates.  The Company shall have delivered to
the Purchaser a certificate of good standing for the Company from the Secretary
of State of the State of Ohio, as of a date within ten (10) Business Days of the
Closing Date.
 
7.1.10        Working Capital.  The Company Representative and the Purchaser
shall have agreed on the list of specific Accounts Receivable, Inventory and
Accounts Payable to be acquired by the Purchaser.
 
7.1.11        Acquisition Debt Financing.  On terms that are acceptable to it,
the Purchaser shall have obtained third party debt financing in order to provide
sufficient funds to consummate the transactions contemplated by this Agreement
(and to pay any related transaction costs), and to provide the Company with
working capital in an amount satisfactory to the Purchaser.
 
7.1.12        Release of Liens.  Except for Permitted Liens, all Liens on or
against any Acquired Assets shall have been released, and the Company shall have
provided the Purchaser with documentation reasonably satisfactory to the
Purchaser evidencing such release.
 
7.1.13        Due Diligence.  The Purchaser shall have been satisfied with the
results of its legal, accounting and financial due diligence investigations of
the Company, the Business and the Acquired Assets.
 
7.1.14        [Intentionally Omitted].
 
7.1.15        Other Deliveries.  The Company and the Member shall have delivered
such other usual and customary documents, instruments, and certificates as the
Purchaser may reasonably request.
 
7.2                Conditions to Obligations of the Company and the Member.  The
obligations of the Company and the Member to consummate the Closing are subject
to the satisfaction of the following conditions.  Any condition specified in
this Section 7.2 may be waived if consented to by the Company’s Representative;
provided, however, that no such waiver shall be effective against the Company or
the Member unless such waiver is set forth in writing signed by the Company’s
Representative.
 
-29-

--------------------------------------------------------------------------------

7.2.1             Representations, Warranties, and Covenants of the Purchaser.
 (a) Each of the representations and warranties of the Purchaser made in this
Agreement shall be true and correct in all material respects (or, if any
specific representation or warranty of the Purchaser is expressly qualified by
concepts of “materiality” or “Material Adverse Effect,” then such
representations and warranties shall be true and correct in all respects) as of
the date of this Agreement and as of the Closing (as if made anew at and as of
the Closing); and (b) the Purchaser shall have performed and complied with all
terms, agreements and covenants contained in this Agreement required to be
performed or complied with by the Purchaser on or before the Closing Date in all
material respects.
 
7.2.2             No Injunction, Etc.  No provision of any applicable Law nor
Order shall be in effect with respect to the Purchaser that shall prohibit the
consummation of the Closing.
 
7.2.3            Ancillary Agreements.  Each of the Ancillary Agreements to
which the Purchaser is a party shall have been executed and delivered by the
Purchaser or its designee and any other parties (other than the Company) that
are, as contemplated by this Agreement, to become a party thereto.
 
7.2.4             Required Filings.  The actions to be taken or filings to be
made by the Purchaser that are set forth on Schedule 7.2.4 shall have been taken
or made to permit the consummation of the Closing.
 
7.2.5           Third Party Consents; Governmental Approvals.  The consents,
approvals, authorizations, exemptions, and waivers required in connection with
the consummation of the transactions contemplated by this Agreement that are set
forth on Schedule 7.2.5 shall have been received from Governmental Authorities
and any third party.
 
VIII.  SURVIVAL; INDEMNIFICATION
 
8.1                Survival.  The representations and warranties of the Parties
contained in this Agreement, the Ancillary Agreements or in any certificates or
other writing delivered pursuant to this Agreement or in connection herewith
will survive the Closing for two (2) years thereafter; provided, however, that
(a) the representations and warranties contained in Section 3.1 (Existence and
Qualification), Section 3.2 (Authorization; Enforceability), Section 3.3
(Non-Contravention; Consents; Restrictive Documents), Section 3.4
(Capitalization), Section 3.7 (Interested Transactions), Section 3.19 (Interests
in Counterparties and Others), Section 3.26 (Absence of Certain Business
Practices) and Section 3.28 (Finders’ Fees), Article IV (Purchaser
Representations) shall survive the Closing indefinitely, (b) the representations
and warranties contained in Section 3.8 (Tax Matters), Section 3.17
(Environmental Matters), and Section 3.18 (Plans and Material Documents),
(collectively, all the representations and warranties listed in the foregoing
clauses (a) and (b), the “Fundamental Reps”) shall survive the Closing until
sixty (60) days past the expiration of the statute of limitations applicable to
matters covered thereby (after giving effect to any waiver or extension thereof
granted by the applicable Party or the pendency of any litigation or dispute
resolution process), and (c) the representations and warranties and
certifications contained in the certificates delivered pursuant to Article VII
shall survive for the same duration that the representations and warranties to
which they are applicable survive.  Notwithstanding the preceding sentence, any
representation or warranty in respect of which indemnity may be sought under
this Agreement shall survive the time at which it would otherwise terminate
pursuant to the preceding sentence if written notice of the inaccuracy or breach
thereof giving rise to such right of indemnity has been given to the Party
against whom such indemnification may be sought prior to such time.  Subject to
the foregoing and any applicable statutes of limitations, all covenants and
agreements of the Parties contained in this Agreement will survive the Closing
indefinitely in accordance with their terms.
 
-30-

--------------------------------------------------------------------------------

8.2                 Indemnification by the Company.
 
8.2.1           Subject to the terms and conditions of this Article VIII, the
Company shall indemnify, defend, and hold harmless the Purchaser and its equity
owners, directors, managers, members, officers, employees, current or
prospective lenders and Affiliates (the “Purchaser Indemnified Parties”) against
any and all Damages actually incurred or suffered by the Purchaser Indemnified
Parties to the extent resulting from:
 
(a)                any failure (or any claim by any third party which, if true,
would constitute a failure) of any representation or warranty made by the
Company or the Member in this Agreement, any Ancillary Agreement or any
certificate delivered pursuant to this Agreement to be true and correct as of
the date hereof and as of the Closing (provided, that for any representation or
warranty that is limited by materiality, Material Adverse Effect or similar
terms, a misrepresentation or breach of such representation or warranty shall be
determined as if “material,” “materiality,” “Material Adverse Effect” or similar
terms were not included there in);
 
(b)                any breach (or any claim by any third party which, if true,
would constitute a breach) of any covenant or agreement made or to be performed
by the Company or the Member pursuant to this Agreement or any Ancillary
Agreement or from any misrepresentation or omission from any certificate
delivered pursuant to this Agreement (provided, that for any covenant or
agreement that is limited by materiality, Material Adverse Effect or similar
terms, a default under such covenant or agreement shall be determined as if
“material,” “materiality,” “Material Adverse Effect” or similar terms were not
included therein);
 
(c)                except as expressly assumed under the terms of this
Agreement, any liability arising out of the ownership or operation of the
Acquired Assets or the Business prior to the Closing Date other than the Assumed
Liabilities;
 
(d)                any liability arising out of or due to the failure to comply
with bulk sales laws;
 
(e)               any failure by the Company to comply with or have complied
with any Environmental Laws, or any contamination either resulting from
Company’s ownership of the Acquired Assets or operation of Business, or being
present at, threatening or emanating from any property which the Company has
owned, leased or operated and attributable in any way to actions occurring or
conditions existing prior to the Closing Date;
 
(f)                 any claim against the Purchaser for continuation of coverage
benefits under Section 601 et seq. of the Employee Retirement Income Security
Act of 1974, as amended, brought by any person who was an employee of the
Company at any time prior to the Closing Date and not an employee of the
Purchaser after said date, or any qualified beneficiary of such a person; or
 
(g)               any Liability for Taxes imposed on the Company, the Member or
their respective Affiliates (and losses, claims and expenses related thereto),
including Taxes described in Section 3.8 and Taxes imposed on the Company, the
Member or their respective Affiliates as a result of the consummation of the
transactions contemplated hereby, subject only to the provisions of Article VIII
hereof.
 
8.2.2          Time Limitations.  The Purchaser Indemnified Parties shall have
no right to recover any amounts pursuant to Section 8.2.1(a) unless on or before
the relevant survival date specified in Section 8.1 (the “Survival Date”),
Purchaser notifies the Company’s Representative of a claim specifying the
factual basis of that claim in reasonable detail to the extent then known by the
Purchaser.  Any indemnification claim by a Purchaser Indemnified Party pursuant
to Sections 8.2.1(b) – (g) shall be required to be made by delivering notice to
Company’s Representative no later than the expiration of the applicable statute
of limitations.
 
-31-

--------------------------------------------------------------------------------

8.2.3           Limitations on Indemnification of the Purchaser Indemnified
Parties.
 
(a)               The Purchaser Indemnified Parties shall have no right to
recover any amounts pursuant to Section 8.2.1(a) until the total amount of such
Damages incurred by the Purchaser Indemnified Parties under Section 8.2.1(a), in
the aggregate, exceeds One Hundred Thirty-Five Thousand Dollars ($135,000) (the
“Deductible”), in which case the Purchaser Indemnified Parties will be entitled
to recover the aggregate amount of all Damages regardless of the Deductible;
provided, however, the Deductible shall not apply to a breach of the Fundamental
Reps or any covenants or in the case of fraud or intentional misrepresentation.
 
(b)              The maximum amount to which the Purchaser Indemnified Parties
shall be entitled to indemnification for Damages pursuant to Section 8.2.1(a)
shall not exceed Six Million Seven Hundred Fifty Thousand Dollars ($6,750,000)
(the “Cap”); provided, however, the foregoing Cap shall not apply to a breach of
the Fundamental Reps or any covenants or in the case of fraud or intentional
misrepresentation.
 
8.2.4             Setoff.  At its sole election, to the extent it is entitled to
any amounts in respect of indemnification claims pursuant to this Article VIII,
the Purchaser may reduce any amounts payable to the Company or the Member
pursuant to this Agreement, including any Cabinet Payment earned and payable to
the Company pursuant to this Agreement, or any other amounts payable pursuant to
any other agreement.
 
8.3                 Indemnification by the Purchaser.
 
8.3.1           Subject to the terms and conditions of this Article VIII, the
Purchaser will indemnify, defend, and hold harmless the Company and the Member,
their Affiliates and their respective officers, directors, managers, members,
partners, representatives and agents (collectively, the “Company Indemnified
Parties”) against any and all Damages actually incurred or suffered by the
Company Indemnified Parties to the extent resulting from: (a) any failure (or
claim by any third party which, if true, would constitute a failure) of any
representation or warranty made by the Purchaser in this Agreement, any
Ancillary Agreement or any certificate delivered pursuant to this Agreement to
be true and correct as of the date hereof and as of the Closing (provided, that
for any representation or warranty that is limited by materiality, Material
Adverse Effect or similar terms, a misrepresentation or breach of such
representation or warranty shall be determined as if “material,” “materiality,”
“Material Adverse Effect” or similar terms were not included therein); (b) any
breach (or any claim by any third party which, if true, would constitute a
breach) of any covenant or agreement made or to be performed by the Purchaser
pursuant to this Agreement or any Ancillary Agreement or from any
misrepresentation or omission from any certificate delivered pursuant to this
Agreement (provided, that for any covenant or agreement that is limited by
materiality, Material Adverse Effect or similar terms, a default under such
covenant or agreement shall be determined as if “material,” “materiality,”
“Material Adverse Effect” or similar terms were not included therein); (c) any
Assumed Liabilities; or (d) the operation of the Business, the Acquired Assets
or any claim for services rendered by the Purchaser or any Affiliates of the
Purchaser from and after the Closing Date other than to the extent arising out
of or in connection with any matter with respect to which a Purchaser
Indemnified Party is entitled to indemnification pursuant to Section 8.2.1.
 
8.3.2           The Company Indemnified Parties shall have no right to recover
any amounts pursuant to Section 8.3.1(a) unless on or before the Survival Date,
the Company notifies the Purchaser of a claim specifying the factual basis of
that claim in reasonable detail to the extent then known by the Company.
 
-32-

--------------------------------------------------------------------------------

8.3.3          The Company Indemnified Parties shall have no right to recover
any amounts pursuant to Section 8.3.1(a) until the total amount of such Damages
incurred by the Company Indemnified Parties under Section 8.3.1(a), in the
aggregate, exceeds the Deductible, in which case the Company Indemnified Parties
will be entitled to recover the aggregate amount of all Damages regardless of
the Deductible; provided, however, the Deductible shall not apply to a breach of
the Fundamental Reps or any covenants or in the case of fraud or intentional
misrepresentation.
 
8.3.4          The maximum amount to which the Company Indemnified Parties shall
be entitled to indemnification for Damages pursuant to Section 8.3.1(a) shall
not exceed the Cap; provided, however, the Cap shall not apply to a breach of
the Fundamental Reps or any covenants or in the case of fraud or intentional
misrepresentation.
 
8.4                 Indemnification Procedures.
 
8.4.1            Except as provided in Article VI with respect to certain Tax
matters, if any Person who or which is entitled to seek indemnification under
Section 8.2 or 8.3 (an “Indemnified Party”) receives notice of the assertion or
commencement of any Third Party Claim against such Indemnified Party with
respect to which the Person against whom or which such indemnification is being
sought (an “Indemnifying Party”) is obligated to provide indemnification under
this Agreement, the Indemnified Party will give such Indemnifying Party
reasonably prompt written notice thereof; provided, however, that if the
Indemnified Party receives a complaint, petition, or any other pleading in
connection with a Third Party Claim which requires the filing of an answer or
other responsive pleading, the Indemnified Party shall furnish the Indemnifying
Party with a copy of such pleading at least ten (10) days prior to the date a
responsive pleading thereto is required to be filed (or promptly upon receipt by
the Indemnified Party, if the Indemnified Party receives such complaint,
petition or other pleading within such ten (10) day period).  Such notice by the
Indemnified Party will describe the Third Party Claim in reasonable detail, will
include copies of all available material written evidence thereof, and will
indicate the estimated amount, if reasonably practicable, of the Damages that
have been or may be sustained by the Indemnified Party.  The Indemnifying Party
will have the right to participate in the defense of such Third Party Claim at
the Indemnifying Party’s expense, or at its option (subject to the limitations
set forth in this Section 8.4.1) to assume the defense of thereof by appointing
a recognized and reputable counsel reasonably acceptable to the Indemnified
Party to be the lead counsel in connection with such defense; provided that:
 
(a)           The Indemnifying Party must give the Indemnified Party written
notice of its election to assume control of the defense of the Third Party Claim
within ten (10) days of the Indemnifying Party’s receipt of notice of the Third
Party Claim.
 
(b)          The Indemnified Party shall be entitled to participate in the
defense of the Third Party Claim and to employ counsel of its choice for such
purpose; provided that the fees and expenses of such separate counsel shall be
borne by the Indemnified Party, except that the Indemnifying Party shall pay (i)
any fees and expenses of such separate counsel that are incurred prior to the
date the Indemnifying Party effectively assumes control of such defense and (ii)
the fees and expenses of such separate counsel if the Indemnified Party has been
advised by counsel that a reasonable likelihood exists of a conflict of interest
between the Indemnifying Party and the Indemnified Party.
 
(c)          The Indemnifying Party shall not be entitled to assume control of
the defense of the Third Party Claim (unless otherwise agreed to in writing by
the Indemnified Party) and shall pay the fees and expenses of counsel retained
by the Indemnified Party if (i) the Indemnifying Party does not unconditionally
acknowledge in writing its obligation to indemnify and hold the Indemnified
Party harmless with respect to the Third Party Claim, (ii) the Third Party Claim
relates to or arises in connection with any criminal or quasi-criminal
proceeding, action, indictment, allegation or investigation, (iii) the Third
Party Claim seeks injunctive or other equitable relief applicable to the
Indemnified Party, or (iv) the Indemnifying Party fails to take reasonable steps
necessary to defend diligently the Third Party Claim within ten (10) days after
receiving written notice from the Indemnified Party that the Indemnified Party
reasonably believes (upon having received advice from reputable counsel) that
the Indemnifying Party has failed to take such steps.
 
-33-

--------------------------------------------------------------------------------

(d)           Without the prior written consent of the Indemnified Party, the
Indemnifying Party will not enter into any settlement of any Third Party Claim
that would lead to loss, Liability, or create any financial or other obligation
on the part of the Indemnified Party for which the Indemnified Party is not
entitled to indemnification hereunder, or which provides for injunctive or other
non-monetary relief applicable to the Indemnified Party, or does not include an
unconditional release of all Indemnified Parties.
 
8.4.2           Any claim by an Indemnified Party on account of Damages that
does not result from a Third Party Claim (a “Direct Claim”) will be asserted by
giving the Indemnifying Party reasonably prompt written notice thereof, but in
any event not later than thirty (30) Business Days after the Indemnified Party
becomes aware of such Direct Claim.  Such notice by the Indemnified Party will
describe the Direct Claim in reasonable detail, will include copies of all
available material written evidence thereof, and will indicate the estimated
amount, if reasonably practicable, of Damages that has been or may be sustained
by the Indemnified Party.  The Indemnifying Party will have a period of five (5)
Business Days within which to respond in writing to such Direct Claim.  If the
Indemnifying Party does not so respond within such five (5) Business Day period,
the Indemnifying Party will be deemed to have accepted such claim, in which
event the Indemnified Party will be free to pursue such remedies as may be
available to the Indemnified Party at the Indemnifying Party’s expense pursuant
to the terms and subject to the provisions of this Agreement.
 
8.4.3          A failure to give timely notice or to include any specified
information in any notice as provided in Section 8.4.1 or 8.4.2 will not affect
the rights or obligations of any Party, except and only to the extent that, as a
result of such failure, any Party that was entitled to receive such notice was
deprived of its right to recover any payment under its applicable insurance
coverage or was otherwise prejudiced as a result of such failure.
 
8.5                Miscellaneous Indemnification Provisions.
 
8.5.1            Parties’ Knowledge.  The right to indemnification or other
remedy based upon the representations, warranties, covenants and agreements
shall not be affected by any investigation (including any environmental
investigation or assessment) conducted or any knowledge acquired or capable of
being acquired at any time prior to Closing, with respect to the accuracy or
inaccuracy of or compliance with any such representations, warranties, covenants
and agreements.
 
8.5.2           Transaction Consideration Adjustment.  The Parties agree that
any indemnification payment made pursuant to this Agreement shall be treated as
an adjustment to the Transaction Consideration for Tax purposes, unless
otherwise required by Law.
 
-34-

--------------------------------------------------------------------------------

IX.  MISCELLANEOUS.
 
9.1                Termination.
 
9.1.1          This Agreement may be terminated at any time prior to the
Closing:
 
(a)                by the written consent of the Purchaser and the Company;
 
(b)               by the Purchaser, if there has been a breach by the Company or
the Member of any covenant, representation, or warranty contained in this
Agreement that would prevent or has prevented the satisfaction of any condition
to the obligations of the Purchaser at the Closing, and such breach has not been
waived by the Purchaser or, in the case of a covenant breach, cannot be or has
not been cured by the Company or the Member within the earlier of (i) ten (10)
Business Days after written notice thereof from the Purchaser or (ii) the
Closing Date;
 
(c)                by the Company, if there has been a breach by the
Purchaser of any covenant, representation, or warranty contained in this
Agreement that would prevent or has prevented the satisfaction of any condition
to the obligation of the Company at the Closing, and such breach has not been
waived by the Company or, in the case of a covenant breach, cannot be or has not
been cured by the Purchaser within the earlier of (i) ten (10) Business Days
after written notice thereof by the Company or (ii) the Closing Date; or
 
(d)                the Purchaser or the Company if the transactions contemplated
hereby have not been consummated by April 2, 2015, provided the party desiring
to terminate has not breached this Agreement and prevented the Closing from
occurring.
 
9.1.2            If this Agreement is terminated pursuant to Section 9.1.1, all
further obligations of the Parties under this Agreement (other than pursuant to
Section 9.4, which will continue in full force and effect) will terminate
without further liability or obligation of any Party to the other Parties
hereunder; provided, however, that (a) the Purchaser will not be released from
liability hereunder if this Agreement is terminated and the transactions
abandoned by reason of (i) failure of the Purchaser to have performed its
material obligations under this Agreement or (ii) any material misrepresentation
made by the Purchaser of any matter set forth in this Agreement and (b) the
Company and the Member will not be released from liability hereunder if this
Agreement is terminated and the transactions abandoned by reason of (i) failure
of the Company or the Member to have performed its or his material obligations
under this Agreement or (ii) any material misrepresentation made by the Company
or the Member of any matter set forth in this Agreement.  Nothing in this
Section 9.1.2 will relieve any Party to this Agreement of liability for breach
of this Agreement occurring prior to any termination, or for breach of any
provision of this Agreement which specifically survives termination hereunder.
 
9.2                 Notices.  Any notice, request, instruction or other document
required or permitted to be given under this Agreement by any Party to another
Party will be in writing and will be given to such Party (a) at its address set
forth in Annex II attached to this Agreement or to such other address as the
Party to whom notice is to be given may provide in a written notice to the Party
giving such notice or (b) if such Party is the Company or the Member, at the
address of the Company’s Representative set forth in Annex II or at an address
specified in a written notice to the Purchaser.  Each such notice, request, or
other communication will be effective (x) if given by certified mail, return
receipt requested, with postage prepaid addressed as aforesaid, upon receipt
(and refusal of receipt shall constitute receipt), (y) one Business Day after
being furnished to a nationally recognized overnight courier for next Business
Day delivery, or (z) on the date sent if sent by electronic mail or facsimile
transmission, receipt confirmed in each case.
 
-35-

--------------------------------------------------------------------------------

9.3                Amendments and Waivers.
 
9.3.1          Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by the Purchaser and the Company’s Representative (or by any
successor to such Party), or in the case of a waiver, by the Party against whom
the waiver is to be effective (including, in the case of the Company or a
Member, the Company’s Representative).
 
9.3.2           No failure or delay by any Party in exercising any right, power,
or privilege under this Agreement will operate as a waiver thereof nor will any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege.  The rights and
remedies provided will be cumulative and not exclusive of any rights or remedies
provided for in this Agreement by Law.
 
9.4                Expenses.  Each Party hereto will bear its own fees and
expenses incurred incident to this Agreement and the Ancillary Agreements and in
preparing to consummate and consummating the transactions contemplated by this
Agreement.  In the event of any litigation brought to enforce or interpret this
Agreement, or arising out of its negotiation, performance, or subject matter,
the Party who prevails will be entitled to recover its attorneys’ fees and
costs, including those incurred at trial, in any bankruptcy or other proceeding,
on appeal, and in enforcing any judgment, as determined by the court.
 
9.5                Successors and Assigns.  The provisions of this Agreement
will be binding upon and inure to the benefit of the Parties and their
respective successors and assigns; provided, however, that no Party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of each other Party to this Agreement; and,
provided, further, that (a) the Purchaser may assign any of its rights under
this Agreement to any Affiliate; and (b) the Purchaser and its Affiliates may
assign their rights under this Agreement to any of its financing sources as
collateral security.
 
9.6                 Company’s Representative.
 
9.6.1           Except as otherwise provided in this Agreement, any right or
action that may be taken at the election of the Member or the Company will be
taken by a representative of the Member and the Company (the “Company’s
Representative”) on behalf thereof.  The initial Company’s Representative will
be Terry Reinhart.  Upon its resignation, the holders of a majority of the
voting power of the Membership Interests at the time of Closing may designate a
successor Company’s Representative.  Any Company’s Representative so designated
must be reasonably acceptable to the Purchaser.
 
9.6.2           Any change in the Company’s Representative will become effective
upon notice in accordance with Section 9.2.  The Company and the Member will
indemnify and hold the Purchaser Indemnified Parties and their representatives
harmless from any claim of the Company or the Member arising out of any act or
omission by the Company’s Representative in connection with the transactions
contemplated by this Agreement.
 
9.6.3           Except as otherwise provided in this Agreement, any right or
action that may be taken at the election of the Member will be taken by the
Company’s Representative on behalf thereof. The Company and the Member hereby
irrevocably appoint the Company’s Representative, the agent and attorney-in-fact
of each of the Company and each Member for the purposes of acting in the name
and stead of the Company and the Member in: (a) receiving, holding and
distributing the Transaction Consideration and paying any associated costs and
expenses of the transactions hereunder required to be paid by the Company and
the Member; (b) giving and receiving all notices permitted or required by this
Agreement and acting on the Company’s and Member’s behalf hereunder for all
purposes specified herein; (c) agreeing with the Purchaser as to any amendments
to this Agreement which the Company’s Representative may deem necessary or
advisable, including the extension of time in which to consummate the
transactions contemplated by this Agreement, and the waiver of any closing
conditions; (d) employing legal counsel; (e) paying any legal and any other fees
and expenses incurred by the Company’s Representative in consummating the
transactions contemplated by this Agreement; (f) defending or settling claims
arising under this Agreement or any Ancillary Agreement; and (g) making,
executing, acknowledging, and delivering all such contracts, orders, receipts,
notices, requests, instructions, certificates, letters, and other writings, and
in general doing all things and taking all actions which the Company’s
Representative, in its sole discretion, may consider necessary or proper in
connection with or to carry out the terms of this Agreement, as fully as if the
Company or the Member were personally present and acting, including with respect
to the Cabinet Payment.  This power of attorney and all authority conferred
hereby is granted and conferred subject to the interests of the other Parties to
this Agreement, and in consideration of those interests and for the purpose of
completing the transactions contemplated hereby, this power of attorney and all
authority conferred hereby shall be irrevocable and shall not be terminated by
the Company or the Member or by operation of Law, whether by the termination of
the Company’s Representative or by the occurrence of any other event.  If the
Member should die or become incompetent or incapacitated, all actions taken by
the Company’s Representative pursuant to this Agreement shall be as valid as if
such death, incompetence, or incapacity or other event had not occurred,
regardless of whether the Purchaser or the Company’s Representative, or any of
them, shall have received notice of such death, incompetence, incapacity, or
other event.  The Company’s Representative will be promptly reimbursed by the
Company or the Member for all reasonable expenses, disbursements and advances
incurred by the Company’s Representative in such capacity upon demand.
 
-36-

--------------------------------------------------------------------------------

9.7                Third Party Beneficiaries.  Except as provided in Article
VIII, this Agreement is for the sole benefit of the Parties and their permitted
assigns and nothing herein expressed or implied will give or be construed to
give to any Person, other than the Parties and such permitted assigns, any legal
or equitable rights under this Agreement.
 
9.8                Governing Law; Consent to Jurisdiction.  This Agreement will
be governed by, and construed in accordance with, the Law of the State of Ohio
without regard to the conflict of Laws rules of such state.  Each of the Parties
hereby irrevocably consents and agrees that it shall bring any action, suit or
proceeding with respect to any matter arising under or relating to this
Agreement or any Ancillary Agreement or the subject matter hereof or thereof in
the United States District Court for the Northern District of Ohio, Western
Division (or if jurisdiction is not available in such court, then in a state
court of the State of Ohio), unless such party, based on the good faith advice
of its counsel, determines that any such court may not exercise or have
jurisdiction over the other Party or such matter or that a judgment rendered by
such court may not be enforceable in the jurisdiction of the organization of the
other Party or a jurisdiction in which such other Party’s office(s) or assets
are located.  Each of the Parties hereby irrevocably accepts and submits, for
itself and in respect of its properties, to the jurisdiction of the United
States District Court for the Northern District of Ohio, Western Division (or if
jurisdiction is not available in such court, then in a state court of the State
of Ohio), in personam, generally and unconditionally, with respect to any such
action, suit or proceeding.  Each of the Parties hereby irrevocably consents to
the service of process in any such action, suit or proceeding in any such court
by the mailing of a copy thereof by registered or certified mail, postage
prepaid, to such party at the address specified in Section 9.2 for notices to
such Party.  In addition to or in lieu of any such service, service of process
may also be made in any other manner permitted by applicable Law.  Each of the
Parties hereby irrevocably and unconditionally waives any objection or defense
which it may now or hereafter have to the laying of venue to any such action,
suit or proceeding in the United States District Court for the Northern District
of Ohio, Western Division (or if jurisdiction is not available in such court,
then in a state court of the State of Ohio) and hereby irrevocably and
unconditionally waives and agrees not to plead or claim that any such action,
suit or proceeding brought in such court has been brought in an inconvenient
forum.
 
-37-

--------------------------------------------------------------------------------

9.9                WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES ITS RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT OR THE SUBJECT MATTER HEREOF OR THEREOF. 
EACH PARTY ALSO WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH
MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF SUCH PARTY.  THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MIGHT BE FILED
IN ANY COURT AND THAT MAY RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT, INCLUDING ALL COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY
FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH SUCH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, MODIFICATIONS, SUPPLEMENTS OR
RESTATEMENTS HEREOF.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
9.10              Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute the same agreement, and the execution of a counterpart of the
signature page to this Agreement shall be deemed the execution of a counterpart
of this Agreement.  The delivery of this Agreement may be made by facsimile or
portable document format (pdf), and such signatures shall be treated as original
signatures for all applicable purposes.
 
9.11             Headings.  The headings in this Agreement are for convenience
of reference only and will not control or affect the meaning or construction of
any provisions of this Agreement.
 
9.12             Entire Agreement.  This Agreement and the Ancillary Agreements
(including the Schedules, Exhibits, and Annexes hereto and thereto) constitute
the entire agreement among the Parties with respect to the subject matter of
this Agreement and such Ancillary Agreements, and is a complete and final
integration thereof.  This Agreement and the Ancillary Agreements (including the
Schedules, Exhibits, and Annexes) supersede all prior agreements and
understandings, both oral and written, between the Parties with respect to the
subject matter of this Agreement and such Ancillary Agreements, including the
letter of intent dated December 1, 2014.
 
9.13              Confidentiality.  In consideration of the benefits of this
Agreement to the Company and the Purchaser and in order to induce the Parties to
enter into this Agreement, the Company and the Purchaser hereby covenant and
agree that from the date of this Agreement, through and after the Closing, the
Parties shall keep confidential and not disclose to any other Person or use for
their own benefit or the benefit of any other Person (i) in the case of the
Company or the Member, any confidential or proprietary information regarding the
Business and (ii) in the case of the Purchaser, prior to the Closing any
confidential or proprietary information of the Company, and after the Closing
any confidential or proprietary information regarding the Company that is not
directly or indirectly related to the Business.  The obligation of the Parties
under this Section 9.13 shall not apply to information which: (a) is or becomes
generally available to the public without breach of the commitment provided for
in this Section 9.13; or (b) is required to be disclosed by Law, order or
regulation of a court or tribunal or government authority; provided, however,
that in any such case, the Parties’ Representatives shall notify the other Party
as early as reasonably practicable prior to disclosure to allow the other Party
to take appropriate measures to preserve the confidentiality of such
information.  Notwithstanding the forgoing, each Party and their respective
employees, representatives and agents may disclose to any and all Persons,
without limitation of any kind, the Tax treatment and Tax structure of the
transactions contemplated herein and all materials of any kind (including
opinions and other tax analyses) that are provided to such Party or such Person
relating to such Tax treatment and Tax structure.  The authorization to disclose
set forth in this section does not apply to the extent non-disclosure is
necessary to comply with securities Laws, and does not extend to disclosure of
any other information, including: (i) any portion of any materials to the extent
not related to the Tax treatment or Tax structure of the transactions
contemplated herein, (ii) the identities of participants or potential
participants in the transactions contemplated herein, (iii) the existence or
status of any negotiations, (iv) any pricing or financial information (except to
the extent such pricing or financial information is related to the Tax treatment
or Tax structure of the transactions contemplated herein), or (v) any other term
or detail not relevant to the Tax treatment or Tax structure of the transactions
contemplated herein.
 
-38-

--------------------------------------------------------------------------------

9.14             Severability.  If any provision of this Agreement or the
application of any such provision to any Person or circumstance is held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability will not affect any other
provision and such invalid, illegal or unenforceable provision will be reformed,
construed and enforced as if such provision had never been contained herein and
there had been contained in this Agreement instead such valid, legal and
enforceable provisions as would most nearly accomplish the intent and purpose of
such invalid, illegal or unenforceable provision.
 
9.15             Press Release and Announcements.  Unless required by Law (in
which case the Company or the Member, as applicable, agrees to consult with the
Purchaser prior to any such disclosure as to the form and content of such
disclosure), no press releases or other releases of information related to this
Agreement or the transactions contemplated hereby will be issued or released by
the Company or the Member or any of their Representatives without the consent of
the Purchaser.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
-39-

--------------------------------------------------------------------------------

The Parties have caused this Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.
 
PURCHASER:
 
COMPANY:
         
Continental Commercial Products, LLC
 
Centrex Plastics, LLC
         
By:
   
By:
 
Name:
David J. Feldman
 
Name:
Terrence L. Reinhart
Its:
Chief Executive Officer
 
Its:
Managing Member




MEMBER:  
T.R. Plastics, LLC
           
By:
 
Terrence L. Reinhart  
Name:
Terrence L. Reinhart
     
Its:
Managing Member

 
-40-

--------------------------------------------------------------------------------

Annex I
 
Definitions
 
In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings when used herein with initial capital letters:
 
“Accounting Referee”:  as set forth in Section 2.10.2.
 
“Accounts Payable”:  all accounts payable arising out of the Business.
 
“Accounts Receivable”: all accounts receivable, including trade and
miscellaneous accounts receivable, arising out of the Business set forth on
Schedule 2.1(h).
 
“Acquired Assets”: as set forth in Section 2.1.
 
“Affiliate”:  with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with the first
Person.  For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.  With respect to any natural Person, “Affiliate” will include such
Person’s grandparents, any descendants of such Person’s grandparent, such
Person’s spouse, the grandparent of such Person’s spouse, and any descendants of
the grandparents of such Person’s spouse (in each case, whether by blood,
adoption or marriage).
 
“Agreement”:  as set forth in the introductory paragraph.
 
“Ancillary Agreements”: shall mean the Restrictive Covenants Agreements, Bill of
Sale, the Assignment and Assumption Agreement, Escrow Agreement, IP Assignment
Agreement, Real Property Lease, Transition Services Agreement, and Right of
First Refusal Agreement, and the other documents, instruments and agreements to
be entered into pursuant hereto and thereto.
 
“Apportioned Obligations”: as set forth in Section 6.2.2.
 
“Assignment and Assumption Agreement”: an assignment of all of the Acquired
Assets that are intangible personal property substantially in the form as set
forth in Exhibit C, which assignment shall also contain the Purchaser’s
undertaking and assumption of the Assumed Liabilities, duly executed by the
Company and the Purchaser.
 
“Assumed Contracts”: as set forth in Section 2.1(b).
 
“Assumed Liabilities”: as set forth in Section 2.3.
 
“Baseline Sales: means $13.2 million.
 
“Bill of Sale”: a bill of sale substantially in the form as set forth in Exhibit
D for all of the Acquired Assets that are tangible personal property, duly
executed by the Company, and such other good and sufficient instruments of
conveyance, transfer and assignment as shall be necessary to vest in the
Purchaser good and valid title to the Acquired Assets free and clear of all
Liens, except for Permitted Liens;
 

--------------------------------------------------------------------------------

“Business”:  means any plastics shelving or cabinets business of the Company or
its Affiliates as currently conducted, manufactured or sold by the Company.
 
“Business Day”:  any day other than a Saturday or Sunday or a day on which the
Federal Reserve Bank of New York is closed.
 
“Business Employees”:  as set forth in Section 3.20.2.
 
“Cabinet Line Sales” means, for any period, an amount equal to the net sales of
the plastic cabinet products (excluding shelving products) manufactured or sold
by the Company as of the date hereof, with net sales to be determined in
accordance with GAAP.
 
“Cabinet Payment”: as set forth in Section 2.10.
 
“Capital Lease Obligations”:  with respect to any Person, for any applicable
period, the obligations of such Person that are permitted or required to be
classified and accounted for as capital obligations under GAAP, and the amount
of such obligations at any date will be the capitalized amount of such
obligations at such date determined in accordance with GAAP.
 
“CERCLA”:  the Federal Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. § 9601 et seq.
 
“Closing”:  as set forth in Section 2.5.
 
“Closing Date”:  as set forth in Section 2.5.
 
 “Closing Payments”:  as set forth in Section 2.7.
 
“COBRA”: as set forth in Section 5.7.7.
 
“Code”:  the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.
 
“Company”:  as set forth in the introductory paragraph.
 
“Company Indemnified Parties”:  as set forth in Section 8.3.1.
 
“Company Licensed Intellectual Property”:  as set forth in Section 3.16.1.
 
“Company Owned Intellectual Property”:  as set forth in Section 3.16.1.
 
“Company’s Pro-Rata Share”: as set forth in Section 6.2.2.
 
“Company Real Property”:  any real property and improvements at any time owned,
leased, used, operated, or occupied (whether for storage, disposal, or
otherwise) by the Company.
 
“Company’s Representative”:  as set forth in Section 9.6.1.
 
“Constituent of Concern”:  any substance, material or waste (regardless of
physical form or concentration) that is (a) hazardous toxic, infectious,
explosive, radioactive, carcinogenic, ignitable, corrosive, reactive or
otherwise harmful to living things or the environment, or (b) is or becomes
identified, defined, designated, listed, restricted or otherwise regulated under
Environmental Laws, including hazardous substance, hazardous waste, hazardous
material, pollutant or contaminant, any petroleum hydrocarbon and any
degradation product of a petroleum hydrocarbon, asbestos, PCB, airborne mysote,
mold spores, or similar substance.
 
ii

--------------------------------------------------------------------------------

“Continuing Consent”: as set forth in Section 5.8.
 
“Contracts”:  contracts, leases and subleases, franchises, agreements, licenses,
arrangements, commitments, letters of intent, memoranda of understanding,
promises, obligations, rights, instruments, documents, indentures, mortgages,
security interests, guarantees, and other similar arrangements whether written
or oral, other than the Plans.
 
“Damages”:  any and all debts, losses (including diminution in value), claims,
damages, costs, fines, judgments, awards, penalties, interest, obligations,
payments, settlements, suits, demands, expenses and liabilities of every type
and nature, together with all reasonable costs and expenses (including
reasonable attorneys’ and other legal fees and out-of-pocket expenses) actually
incurred in connection with any of the foregoing and including the reasonable
cost of the investigation, preparation or defense of any action in connection
therewith, and the assertion of any claims under this Agreement, and the cost of
any Tax, interest, penalty or addition to Tax.
 
“Deductible”:  as set forth in Section 8.2.3(a).
 
“Direct Claim”:  as set forth in Section 8.4.2.
 
“Disclosure Schedule”: as set forth in Section 2.13.
 
“Environmental Claim”: any claim; litigation; demand; action; cause of action;
suit; loss; cost, including attorneys’ fees, diminution in value, and expert’s
fees; losses; punitive damage, fine, penalty, expense, liability, criminal
liability, strict liability, judgment, governmental or private investigation and
testing; notification of potential responsibility for clean-up of any facility
or for being in violation or in potential violation of any requirement of
Environmental Law; proceeding; consent or administrative order, agreement, or
decree; Lien; personal injury or death of any Person; or property damage
(including diminution in value damages), whether threatened, sought, brought, or
imposed, that is related to or that seeks to recover losses related to, or seeks
to impose liability under Environmental Law, including for: (a) improper use or
treatment of wetlands, pinelands, or other protected land or wildlife; (b)
radioactive materials (including naturally occurring radioactive materials); (c)
pollution, contamination, preservation, protection, decontamination,
remediation, or clean-up of the indoor or ambient air, surface water,
groundwater, soil or protected lands; (d) exposure of Persons or property to any
Constituent of Concern and the effects thereof; (e) the release or threatened
release (into the indoor or outdoor environment), generation, manufacture,
processing, distribution in commerce, use, application, transfer,
transportation, treatment, storage, disposal, or remediation of a Constituent of
Concern; (f) injury to, death of, or threat to the health or safety of any
Person or Persons caused directly or indirectly by any Constituent of Concern;
(g) destruction of property caused directly or indirectly by any Constituent of
Concern or the release or threatened release of any Constituent of Concern to
any property (whether real or personal); (h) the implementation of spill
prevention and/or disaster plans relating to any Constituent of Concern; (i)
failure to comply with community right-to-know and other disclosure Laws; or (j)
maintaining, disclosing, or reporting information to Governmental Authorities or
any other third Person under, or complying or failing to comply with, any
Environmental Law.  The term “Environmental Claim” also includes any losses
incurred in testing related to or resulting from any of the foregoing.
 
“Environmental Condition”: a condition with respect to the environment or
natural resources that has resulted or could result in losses to the Company
under applicable Environmental Laws.
 
iii

--------------------------------------------------------------------------------

“Environmental Law”: all applicable Laws, Environmental Licenses, and similar
items of any Governmental Authority relating to the protection or preservation
of the environment, natural resources or human health or safety, including: (a)
all requirements pertaining to any obligation or liability for reporting,
management, licensing, permitting, investigation, and remediation of emissions,
discharges, releases, or threatened releases of a Constituent of Concern; (b)
all requirements pertaining to the protection of the health and safety of
employees or the other Persons; and (c) all other limitations, restrictions,
conditions, standards, prohibitions, obligations, and timetables contained
therein or in any notice or demand letter issued, entered, promulgated, or
approved thereunder.  The term “Environmental Law” includes (i) CERCLA, the
Federal Water Pollution Control Act (which includes the Federal Clean Water
Act), the Federal Clean Air Act, the Federal Solid Waste Disposal Act (which
includes the Resource Conservation and Recovery Act), the Federal Toxic
Substances Control Act, the Federal Insecticide, Fungicide and Rodenticide Act,
and OSHA, each as amended from time to time, any regulations promulgated
pursuant thereto, and any state or local counterparts and (ii) any common Law or
equitable doctrine (including injunctive relief and tort doctrines such as
negligence, nuisance, trespass, strict liability, contribution and
indemnification) that may impose liability or obligations for injuries or losses
due to, or threatened as a result of, the presence of, effects of, or exposure
to any Constituent of Concern.
 
“Environmental Licenses”: all Licenses relating to or required by Environmental
Laws and necessary for or held in connection with the conduct of the Business.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate”:  any Person that would be considered a single employer within
the meaning of Section 4001 of ERISA or Section 414 of the Code.
 
“Escrow Account”:  the separate account maintained by the Escrow Agent to hold
the Escrow Amount pursuant to the terms of the Escrow Agreement.
 
“Escrow Agent”:  First Federal Bank of the Midwest.
 
“Escrow Amount”:  $1,000,000.
 
“Escrow Agreement”:  the Escrow Agreement, to be dated as of the Closing Date,
substantially in the form of Exhibit E attached hereto.
 
“Exchange Act”:  the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
“Excluded Assets”: as set forth in Section 2.2.
 
“Final Statement” shall have the meaning set forth in Section 2.10.5.
 
“Financial Statements”: (i) the audited balance sheets of the Company as of
December 31, 2012 and December 31, 2013, together with the related statements of
income and cash flow for the 12-month periods then ended, (ii) the unaudited
balance sheet of the Company as of December 31, 2014, together with the related
unaudited statements of income and cash flow for the 12-month period then ended,
and (iii) the statements of income of the Business for the 12-month periods
ended December 31, 2013 and December 31, 2014, all of which are attached as
Schedule 3.5.1.
 
“Fundamental Reps: as set forth in Section 8.1.
 
“GAAP”:  generally accepted accounting principles in effect from time to time in
the United States of America, applied on a consistent basis.
 
iv

--------------------------------------------------------------------------------

“Governmental Authority”:  any federal, state, county, city, municipal, or other
local or foreign government or any subdivision, authority, commission, board,
bureau, court, administrative panel, or other instrumentality thereof.
 
“Guarantee”:  of or by any Person (the “guaranteeing person”), means, without
duplication, (a) any obligation, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guaranteeing person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness, (ii) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (iv) entered into for the
purpose of assuring in any other manner the holders of such Indebtedness of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part) or (b) any Lien on any assets of the guaranteeing person
securing any Indebtedness of any other Person, whether or not such Indebtedness
is assumed by the guaranteeing person.
 
“Hired Employees”: as set forth in Section 5.7.1.
 
“Indebtedness”:  with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, whether short-term or long-term,
and whether secured or unsecured, or with respect to deposits or advances of any
kind (other than deposits and advances of any Person relating to the purchase of
products or services of the Company in the Ordinary Course), (b) all obligations
of such Person evidenced by bonds, debentures, notes or similar instruments, (c)
all obligations of such Person upon which interest charges are customarily paid
(other than trade payables incurred in the Ordinary Course), (d) all obligations
of such Person under conditional sale or other title retention agreements
relating to property or assets purchased by such Person, (e) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (other than current trade payables incurred in the Ordinary Course),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all net payments that such Person would have to make in the event of an early
termination, on the date Indebtedness of such Person is being determined, in
respect of outstanding interest rate protection agreements, foreign currency
exchange arrangements or other interest or exchange rate hedging arrangements,
(j) all obligations including reimbursement obligations of such Person in
respect of letters of credit, fidelity bonds, surety bonds, performance bonds
and bankers’ acceptances, (l) obligations of such Person to purchase, redeem,
retire, defease or otherwise acquire for value any capital stock of such Person
or any warrants, rights or options to acquire such capital stock, (m) renewals,
extensions, refundings, deferrals, restructurings, amendments and modifications
of any such Indebtedness or Guarantee and (n) any other obligation that in
accordance with GAAP is required to be reflected as debt on the balance sheet of
such Person (other than trade payables and current accruals incurred in the
Ordinary Course).  The Indebtedness of any Person will include the Indebtedness
of any partnership in which such Person is a general partner, other than to the
extent that the instrument or agreement evidencing such Indebtedness expressly
limits the liability of such Person in respect thereof.
 
“Indemnified Party”:  as set forth in Section 8.4.1.
 
“Indemnifying Party”:  as set forth in Section 8.4.1.
 
v

--------------------------------------------------------------------------------

“Intellectual Property Right”:  with respect to any Person, all trademarks,
trademark rights, service marks, service mark rights, tradenames, tradename
rights, copyrights, works of authorship, inventions (whether patentable or not),
invention disclosures, industrial models, industrial designs, utility models,
certificates of invention, designs, emblems and logos, trade secrets,
manufacturing formulae, technical information, patents, patent applications,
moral rights, mask work registrations, franchises, franchise rights, customer
and supplier lists, and related identifying information together with the
goodwill associated therewith, product formulae, product designs, product
packaging, business and product names, slogans, rights of publicity,
improvements, processes, specifications, technology, methodologies, computer
software (including all source code and object code), firmware, development
tools, flow charts, annotations, all Web addresses, sites and domain names, all
data bases and data collections and all rights therein, any other confidential
and proprietary right or information, whether or not subject to statutory
registration, as each of the foregoing rights may arise anywhere in the world,
and all related technical information, manufacturing, engineering and technical
drawings, know-how, and all pending applications and registrations of patents,
and the right to sue for past infringement, if any, in connection with any of
the foregoing, and all documents, disks, records, files, and other media on
which any of the foregoing is stored, and other proprietary rights, in the case
of each of the foregoing which is owned by such Person or used or held for use
by such Person in connection with its respective business.
 
“Inventories”: all finished goods, all work-in-process, intermediaries and all
raw materials or ingredients used or held for use by the Business.
 
“IP Assignment Agreement”: assignment agreement substantially in the form set
forth as Exhibit F assigning all of the Acquired Assets that are Intellectual
Property Rights to the Purchaser.
 
“Knowledge Persons” shall mean Terry Reinhart and Nick Reinhart, and all
officers and directors of the Company.
 
“Law”:  any federal, state, county, city, municipal, foreign, or other
governmental statute, law, rule, regulation, ordinance, order, code, treaty or
requirement (including pursuant to any settlement agreement or consent decree)
and any License granted under any of the foregoing, or any requirement under the
common Law, or any other pronouncement having the effect of Law of any
Governmental Authority, in each case as in effect as of the Closing Date.
 
“Leased Real Property”:  as set forth in Section 3.13.1.
 
“Liabilities”: as set forth in Section 3.6.
 
“License” shall mean all approvals, agreements, authorizations, permits,
licenses, easements, orders, certificates, registrations, franchises,
qualifications, rulings, waivers, variances or other form of permission,
consent, exemption or authority issued, granted, given or otherwise made
available by or under the authority of any Governmental Authority.
 
“Lien”:  with respect to any property or asset, any mortgage, deed of trust,
lien, pledge, hypothecation, assignment, charge, option, preemptive purchase
right, easement, encumbrance, security interest, or other adverse claim of any
kind in respect of such property or asset.  For purposes of this Agreement, a
Person will be deemed to own subject to a Lien any property or asset that it has
acquired or holds subject to the interest of a vendor or a lessor under any
conditional sale agreement, capital lease, or other title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such property or asset.
 
“Material Adverse Effect”:  any change or effect that is or would reasonably be
expected to be materially adverse to (a) the assets, liabilities, condition
(financial and other), results of operations or prospects of the Business, taken
as a whole, or (b) the ability of the Company or the Member to timely perform
their respective obligations under this Agreement or the Ancillary Agreements;
but excluding (x) changes in general economic, regulatory, financial or
political conditions, (y) changes affecting the industry of the Business
generally or (z) changes in Law.
 
vi

--------------------------------------------------------------------------------

“Material Contract”:  as set forth in Section 3.10.2.
 
“Member”:  as set forth in the introductory paragraph.
 
“Membership Interests”:  as set forth in Section 3.4.1.
 
“Order”:  any writ, judgment, injunction, order, or decree (including any
consent decree) that is issued, promulgated or entered by or with a Governmental
Authority, in each case whether preliminary or final.
 
“Ordinary Course”:  with respect to an action taken by any Person, an action
that (a) is consistent in nature, scope and magnitude with the past practices of
such Person, and (b) does not require authorization by the board of directors or
members of such Person (or by any Person or group of Persons exercising similar
authority) and does not require any other separate or special authorization of
any nature.
 
“OSHA”:  the Federal Occupational Safety and Health Act of 1970, as amended from
time to time.
 
“Organizational Documents” means the certificate of incorporation, certificate
of formation, bylaws, operating agreement, or other similar documents of the
Parties, as applicable, in each case as amended.
 
“Owned Real Property”: as set forth in Section 3.13.1.
 
“Parties”:  as set forth in the introductory paragraph.
 
 “Permitted Liens”:  (a) Liens for Taxes, assessments or other similar
governmental charges that are not yet due or that are being contested in good
faith by appropriate proceedings and that are fully and properly reserved for in
the Balance Sheet; (b) any mechanics’, workmen’s, repairmen’s and other similar
Liens arising or incurred in the Ordinary Course in respect of obligations that
are not overdue and that are fully and properly reserved for in the Balance
Sheet; or (c) Liens affecting the Company Real Property arising from easements,
easement agreements, rights-of-way, restrictions, or minor title defects
(whether or not recorded) that arise in the Ordinary Course and that do not
detract materially from the value of the property subject thereto or materially
impair the use of the property subject thereto; (d) Liens encumbering Leased
Real Property (other than Liens based on actions or inactions of the Company);
and (e) Liens relating to any equipment operating leases.
 
“Person”:  an individual, a corporation, a partnership, a limited liability
company, an association, a trust, a joint stock company, a joint venture, an
unincorporated organization, any Governmental Authority, or other entity or
organization.
 
“Plans”:  as set forth in Section 3.18.1.
 
“Purchaser”:  as set forth in the introductory paragraph.
 
“Purchaser Indemnified Parties”:  as set forth in Section 8.2.1.
 
vii

--------------------------------------------------------------------------------

“Real Property Lease”: the lease in the form as set forth in Exhibit H, duly
executed by the Company and Reingard Enterprises, LLC;
 
“Representatives”: means, with respect to any Person, the officers, directors,
employees, agents, accountants, advisors, bankers and other representatives of
such Person.
 
“Restricted Assets”: as set forth in Section 5.8.
 
“Restrictive Covenants Agreements”: restrictive covenants agreements between the
Purchaser, on the one hand, and each of the Company and the Member, on the other
hand, substantially in the form set forth as Exhibit A.
 
“Right of First Refusal Agreement”: right of first refusal agreement between the
Purchaser, on the one hand, and the Company and the Member, on the other hand,
substantially in the form set forth as Exhibit K.
 
“Selling Expenses”:  all of the fees and expenses incurred by or on behalf of
the Company in connection with the transactions contemplated by this Agreement
or relating to the negotiation, preparation or execution of this Agreement or
any documents or agreements contemplated hereby or the performance or
consummation of the transactions contemplated by this Agreement, including (a)
all brokers’ or finders’ fees, and (b) fees and expenses of counsel, advisors,
consultants, investment bankers, accountants, and auditors and experts.
 
“Statement”: as set forth in Section 2.10.2.
 
“Subsidiary”:  with respect to any Person, (a) any corporation, of which a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote generally in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof or (b) any limited liability company, partnership,
association, or other business entity, of which a majority of the partnership,
membership or other similar ownership interests thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more Subsidiaries
of that Person or a combination thereof.  For purposes of this definition, a
Person or Persons will be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity if
such Person or Persons will be allocated more than 50% of the limited liability
company, partnership, association, or other business entity gains or losses, or
is or controls the managing member or general partner of such limited liability
company, partnership, association, or other business entity.
 
“Survival Date”:  as set forth in Section 8.2.2.
 
“Tax”:  (a) any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, use, ad valorem, value added, margins, transfer,
franchise, profits, license, payroll, employment, excise, severance, stamp,
occupation, premium, property, environmental, or windfall profit tax,
withholding on amounts paid to or by the Company or any of its Affiliates,
custom, duty, or other tax, escheat of unclaimed funds or property, governmental
fee, or other like assessment or charge of any kind whatsoever, together with
any interest, penalty, addition to tax, or additional amount imposed by any
Governmental Authority, (b) any liability of the Company or any of its
Affiliates for the payment of any amounts of any of the foregoing types as a
result of being a member of an affiliated, consolidated, combined, or unitary
group, or being a party to any agreement or arrangement whereby liability of the
Company or of any of its Affiliates for payment of such amounts was determined
or taken into account with reference to the liability of any other Person, and
(c) any liability of the Company or of any of its Affiliates for the payment of
any amounts as a result of being a party to any Tax Sharing Agreements or with
respect to the payment of any amounts of any of the foregoing types as a result
of any express or implied obligation to indemnify any other Person.
 
viii

--------------------------------------------------------------------------------

“Tax Returns”:  all returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
schedules, statements or information, or any amendment thereto) filed with or
submitted to, or required to be filed with or submitted to, any Governmental
Authority in connection with the determination, assessment or collection of any
Taxes of any party or the administration, implementation, or enforcement of or
compliance with any Laws relating to any Taxes.
 
“Tax Sharing Agreements”:  all existing Tax sharing agreements or arrangements
(whether oral or written) binding the Company or any of its Affiliates.
 
“Third Party Claim”:  any claim, demand, action, suit, or proceeding made or
brought by any Person who or that is not a party to this Agreement.
 
“Transaction Consideration”: as set forth in Section 2.6.
 
“Transition Services Agreement”: a transition services agreement substantially
in the form of Exhibit I executed by the Company and the Purchaser.


ix

--------------------------------------------------------------------------------

Annex II
Notices


To the Purchaser:
 
Continental Commercial Products, LLC
305 Rock Industrial Park Drive
Bridgeton, MO 63044
Fax:  (314) 770-9938
Attention:  Brian Nichols
Email:  bnichols@contico.com


Katy Industries, Inc.
305 Rock Industrial Park Drive
Bridgeton, MO 63044
Fax:  (314) 770-9938
Attention: James W. Shaffer
Email: jshaffer@katyindustries.com


with a copy (which shall not constitute notice) to:
 
DLA Piper LLP (US)
One Atlantic Center, Suite 2800
1201 West Peachtree Street
Atlanta, GA  30309-3450
Fax:  (404) 682-7990
Attention:  Joseph B. Alexander, Jr., Esq.


To the Company’s Representative:
 
Terrence L. Reinhart
c/o: Centrex Plastics, LLC
814 West Lima Street
Findlay, OH 45840
Fax: (419) 425-6871
Email: terry@centrexplastics.com


with a copy (which shall not constitute notice) to:


Robert B. Hollister
Oxley, Malone, Hollister, Warren & Spaeth, P.L.L.
301 East Main Cross Street
P.O. Box 1086
Findlay, OH 45839-1086
Fax: (419) 422-6495
Email: rbhollister@yahoo.com



--------------------------------------------------------------------------------

Exhibits
 
Exhibit A – Form of Restrictive Covenants Agreement
 
Exhibit B – Reserved
 
Exhibit C – Form of Assignment and Assumption Agreement
 
Exhibit D – Form of Bill of Sale
 
Exhibit E – Escrow Agreement
 
Exhibit F – Form of IP Assignment Agreement
 
Exhibit G – Reserved
 
Exhibit H – Form of Real Property Lease
 
Exhibit I – Form of Transition Services Agreement
 
Exhibit J – Reserved
 
Exhibit K – Form of Right of First Refusal Agreement
 



--------------------------------------------------------------------------------